Exhibit 10.2

 

 

 

CREDIT AND SECURITY AGREEMENT

 

BY AND BETWEEN

 

GARDENBURGER, INC.

 

AND

 

GB RETAIL FUNDING, LLC

 

 

November 22, 2005

 

 

--------------------------------------------------------------------------------


 

ARTICLE I. DEFINITIONS

 

 

 

Section 1.1

Definitions

 

Section 1.2

Other Definitional Terms; Rules of Interpretation

 

 

 

 

ARTICLE II. AMOUNT AND TERMS OF THE CREDIT FACILITY

 

 

 

Section 2.1

Term Advance

 

Section 2.2

Payment of Term Note

 

Section 2.3

Interest; Default Interest Rate; Application of Payments; Participations; Usury

 

Section 2.4

Fees

 

Section 2.5

Time for Interest Payments; Payment on Non-Business Days; Computation of
Interest and Fees

 

Section 2.6

Lockbox and Collateral Account; Sweep of Funds

 

Section 2.7

Voluntary Prepayment; Termination of the Credit Facility by the Borrower

 

Section 2.8

Use of Proceeds

 

Section 2.9

Liability Records

 

Section 2.10

Payments to Lender

 

Section 2.11

Sale of IP Collateral

 

 

 

 

ARTICLE III. SECURITY INTEREST; OCCUPANCY; SETOFF

 

 

 

Section 3.1

Grant of Security Interest

 

Section 3.2

Notification of Account Debtors and Other Obligors

 

Section 3.3

Assignment of Insurance

 

Section 3.4

Occupancy

 

Section 3.5

Financing Statement

 

Section 3.6

Setoff

 

Section 3.7

Collateral

 

 

 

 

ARTICLE IV. CONDITIONS OF LENDING

 

 

 

Section 4.1

Conditions Precedent to the Issuance of the Term Advance

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

 

 

Section 5.1

Existence and Power; Name; Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number and Organizational
Identification Number

 

Section 5.2

Capitalization

 

Section 5.3

Authorization of Borrowing; No Conflict as to Law or Agreements

 

Section 5.4

Legal Agreements

 

Section 5.5

Subsidiaries

 

Section 5.6

Financial Condition; No Adverse Change

 

Section 5.7

Litigation

 

Section 5.8

Regulation U

 

Section 5.9

Taxes

 

Section 5.10

Titles and Liens

 

Section 5.11

Intellectual Property Rights

 

 

i

--------------------------------------------------------------------------------


 

Section 5.12 [a05-20984_1ex10d2.htm#Section5_12Plans_ExceptAsDisclose_144923]

Plans [a05-20984_1ex10d2.htm#Section5_12Plans_ExceptAsDisclose_144923]

 

Section 5.13 [a05-20984_1ex10d2.htm#Section5_13Default_TheBorrowerIsI_132855]

Default [a05-20984_1ex10d2.htm#Section5_13Default_TheBorrowerIsI_132855]

 

Section 5.14 [a05-20984_1ex10d2.htm#Section5_14EnvironmentalMatters__132856]

Environmental Matters
[a05-20984_1ex10d2.htm#Section5_14EnvironmentalMatters__132856]

 

Section 5.15 [a05-20984_1ex10d2.htm#Section5_15SubmissionsToLender_Al_132903]

Submissions to Lender
[a05-20984_1ex10d2.htm#Section5_15SubmissionsToLender_Al_132903]

 

Section 5.16 [a05-20984_1ex10d2.htm#Section5_16FinancingStatements_Th_132904]

Financing Statements
[a05-20984_1ex10d2.htm#Section5_16FinancingStatements_Th_132904]

 

Section 5.17 [a05-20984_1ex10d2.htm#Section5_17RightsToPayment_EachRi_132923]

Rights to Payment
[a05-20984_1ex10d2.htm#Section5_17RightsToPayment_EachRi_132923]

 

Section 5.18 [a05-20984_1ex10d2.htm#Section5_18BankruptcyCase_132926]

Bankruptcy Case [a05-20984_1ex10d2.htm#Section5_18BankruptcyCase_132926]

 

 

 

 

ARTICLE VI. COVENANTS [a05-20984_1ex10d2.htm#Articlevi_Covenants_132944]

 

 

 

 

Section 6.1 [a05-20984_1ex10d2.htm#Section6_1ReportingRequirements_132947]

Reporting Requirements
[a05-20984_1ex10d2.htm#Section6_1ReportingRequirements_132947]

 

Section 6.2 [a05-20984_1ex10d2.htm#Section6_2FinancialCovenants_133106]

Financial Covenants [a05-20984_1ex10d2.htm#Section6_2FinancialCovenants_133106]

 

Section 6.3 [a05-20984_1ex10d2.htm#Section6_3PermittedLiensFinancing_133532]

Permitted Liens; Financing Statements
[a05-20984_1ex10d2.htm#Section6_3PermittedLiensFinancing_133532]

 

Section 6.4 [a05-20984_1ex10d2.htm#Section6_4Indebtedness_133554]

Indebtedness [a05-20984_1ex10d2.htm#Section6_4Indebtedness_133554]

 

Section 6.5 [a05-20984_1ex10d2.htm#Section6_5Guaranties_TheBorrowerW_133603]

Guaranties [a05-20984_1ex10d2.htm#Section6_5Guaranties_TheBorrowerW_133603]

 

Section 6.6 [a05-20984_1ex10d2.htm#Section6_6InvestmentsAndSubsidiar_133610]

Investments and Subsidiaries
[a05-20984_1ex10d2.htm#Section6_6InvestmentsAndSubsidiar_133610]

 

Section 6.7 [a05-20984_1ex10d2.htm#Section6_7DividendsAndDistributio_133616]

Dividends and Distributions
[a05-20984_1ex10d2.htm#Section6_7DividendsAndDistributio_133616]

 

Section 6.8 [a05-20984_1ex10d2.htm#Section6_8Salaries_133621]

Salaries [a05-20984_1ex10d2.htm#Section6_8Salaries_133621]

 

Section 6.9 [a05-20984_1ex10d2.htm#Section6_9BooksAndRecordsCollater_133634]

Books and Records; Collateral Examination, Inspection and Appraisals
[a05-20984_1ex10d2.htm#Section6_9BooksAndRecordsCollater_133634]

 

Section 6.10 [a05-20984_1ex10d2.htm#Section6_10AccountVerification__133655]

Account Verification
[a05-20984_1ex10d2.htm#Section6_10AccountVerification__133655]

 

Section 6.11 [a05-20984_1ex10d2.htm#Section6_11ComplianceWithLaws__133659]

Compliance with Laws
[a05-20984_1ex10d2.htm#Section6_11ComplianceWithLaws__133659]

 

Section 6.12 [a05-20984_1ex10d2.htm#Section6_12PaymentOfTaxesAndOther_133707]

Payment of Taxes and Other Claims
[a05-20984_1ex10d2.htm#Section6_12PaymentOfTaxesAndOther_133707]

 

Section 6.13 [a05-20984_1ex10d2.htm#Section6_13MaintenanceOfPropertie_133711]

Maintenance of Properties
[a05-20984_1ex10d2.htm#Section6_13MaintenanceOfPropertie_133711]

 

Section 6.14 [a05-20984_1ex10d2.htm#Section6_14Insurance_TheBorrowerW_144933]

Insurance [a05-20984_1ex10d2.htm#Section6_14Insurance_TheBorrowerW_144933]

 

Section 6.15 [a05-20984_1ex10d2.htm#Section6_15PreservationOfExistenc_133728]

Preservation of Existence
[a05-20984_1ex10d2.htm#Section6_15PreservationOfExistenc_133728]

 

Section 6.16 [a05-20984_1ex10d2.htm#Section6_16DeliveryOfInstrumentsE_133730]

Delivery of Instruments, etc.
[a05-20984_1ex10d2.htm#Section6_16DeliveryOfInstrumentsE_133730]

 

Section 6.17 [a05-20984_1ex10d2.htm#Section6_17SaleOrTransferOfAssets_133735]

Sale or Transfer of Assets; Suspension of Business Operations
[a05-20984_1ex10d2.htm#Section6_17SaleOrTransferOfAssets_133735]

 

Section 6.18 [a05-20984_1ex10d2.htm#Section6_18ConsolidationAndMerger_133738]

Consolidation and Merger; Asset Acquisitions
[a05-20984_1ex10d2.htm#Section6_18ConsolidationAndMerger_133738]

 

Section 6.19 [a05-20984_1ex10d2.htm#Section6_19SaleAndLeaseback_TheBo_133744]

Sale and Leaseback
[a05-20984_1ex10d2.htm#Section6_19SaleAndLeaseback_TheBo_133744]

 

Section 6.20 [a05-20984_1ex10d2.htm#Section6_20RestrictionsOnNatureOf_133745]

Restrictions on Nature of Business
[a05-20984_1ex10d2.htm#Section6_20RestrictionsOnNatureOf_133745]

 

Section 6.21 [a05-20984_1ex10d2.htm#Section6_21Accounting_133754]

Accounting [a05-20984_1ex10d2.htm#Section6_21Accounting_133754]

 

Section 6.22 [a05-20984_1ex10d2.htm#Section6_22DiscountsEtc__133756]

Discounts, etc. [a05-20984_1ex10d2.htm#Section6_22DiscountsEtc__133756]

 

Section 6.23 [a05-20984_1ex10d2.htm#Section6_23Plans_133759]

Plans [a05-20984_1ex10d2.htm#Section6_23Plans_133759]

 

Section 6.24 [a05-20984_1ex10d2.htm#Section6_24PlaceOfBusinessName_133801]

Place of Business; Name
[a05-20984_1ex10d2.htm#Section6_24PlaceOfBusinessName_133801]

 

Section 6.25 [a05-20984_1ex10d2.htm#Section6_25ConstituentDocumentsSC_133803]

Constituent Documents; S Corporation Status
[a05-20984_1ex10d2.htm#Section6_25ConstituentDocumentsSC_133803]

 

Section 6.26 [a05-20984_1ex10d2.htm#Section6_26PerformanceByTheLender_133805]

Performance by the Lender
[a05-20984_1ex10d2.htm#Section6_26PerformanceByTheLender_133805]

 

Section 6.27 [a05-20984_1ex10d2.htm#Section6_27AmendmentOfWellsFargoC_133807]

Amendment of Wells Fargo Credit Facility
[a05-20984_1ex10d2.htm#Section6_27AmendmentOfWellsFargoC_133807]

 

Section 6.28 [a05-20984_1ex10d2.htm#Section6_28TerminationOfWellsFarg_133828]

Termination of Wells Fargo Credit Facility
[a05-20984_1ex10d2.htm#Section6_28TerminationOfWellsFarg_133828]

 

Section 6.29 [a05-20984_1ex10d2.htm#Section6_29InformationForExitFina_133834]

Information for Exit Financing
[a05-20984_1ex10d2.htm#Section6_29InformationForExitFina_133834]

 

 

 

 

ARTICLE VII. EVENTS OF DEFAULT, RIGHTS AND REMEDIES
[a05-20984_1ex10d2.htm#Articlevii_EventsOfDefaultRightsA_144654]

 

 

 

 

Section 7.1 [a05-20984_1ex10d2.htm#Section7_1EventsOfDefault_133845]

Events of Default [a05-20984_1ex10d2.htm#Section7_1EventsOfDefault_133845]

 

Section 7.2 [a05-20984_1ex10d2.htm#Section7_2RightsAndRemedies_133941]

Rights and Remedies [a05-20984_1ex10d2.htm#Section7_2RightsAndRemedies_133941]

 

Section 7.3 [a05-20984_1ex10d2.htm#Section7_3CertainNotices_134013]

Certain Notices [a05-20984_1ex10d2.htm#Section7_3CertainNotices_134013]

 

 

 

 

ARTICLE VIII. MISCELLANEOUS [a05-20984_1ex10d2.htm#Articleviii__144757]

 

 

 

Section 8.1 [a05-20984_1ex10d2.htm#Section8_1NoWaiverCumulativeRemed_134033]

No Waiver; Cumulative Remedies; Compliance with Laws
[a05-20984_1ex10d2.htm#Section8_1NoWaiverCumulativeRemed_134033]

 

 

ii

--------------------------------------------------------------------------------


 

Section 8.2 [a05-20984_1ex10d2.htm#Section8_2AmendmentsEtc__134036]

Amendments, Etc. [a05-20984_1ex10d2.htm#Section8_2AmendmentsEtc__134036]

 

Section 8.3 [a05-20984_1ex10d2.htm#Section8_3NoticesCommunicationOfC_134038]

Notices; Communication of Confidential Information; Requests for Accounting
[a05-20984_1ex10d2.htm#Section8_3NoticesCommunicationOfC_134038]

 

Section 8.4 [a05-20984_1ex10d2.htm#Section8_4FurtherDocuments_134051]

Further Documents [a05-20984_1ex10d2.htm#Section8_4FurtherDocuments_134051]

 

Section 8.5 [a05-20984_1ex10d2.htm#Section8_5CostsAndExpenses_134053]

Costs and Expenses [a05-20984_1ex10d2.htm#Section8_5CostsAndExpenses_134053]

 

Section 8.6 [a05-20984_1ex10d2.htm#Section8_6Indemnity_134055]

Indemnity [a05-20984_1ex10d2.htm#Section8_6Indemnity_134055]

 

Section 8.7 [a05-20984_1ex10d2.htm#Section8_7Participants_134112]

Participants [a05-20984_1ex10d2.htm#Section8_7Participants_134112]

 

Section 8.8 [a05-20984_1ex10d2.htm#Section8_8ExecutionInCounterparts_134114]

Execution in Counterparts; Telefacsimile Execution
[a05-20984_1ex10d2.htm#Section8_8ExecutionInCounterparts_134114]

 

Section 8.9 [a05-20984_1ex10d2.htm#Section8_9RetentionOfBorrowersRec_134134]

Retention of Borrower’s Records
[a05-20984_1ex10d2.htm#Section8_9RetentionOfBorrowersRec_134134]

 

Section 8.10 [a05-20984_1ex10d2.htm#Section8_10BindingEffectAssignmen_134136]

Binding Effect; Assignment; Complete Agreement; Sharing Information
[a05-20984_1ex10d2.htm#Section8_10BindingEffectAssignmen_134136]

 

Section 8.11 [a05-20984_1ex10d2.htm#Section8_11SeverabilityOfProvisio_134142]

Severability of Provisions
[a05-20984_1ex10d2.htm#Section8_11SeverabilityOfProvisio_134142]

 

Section 8.12 [a05-20984_1ex10d2.htm#Section8_12Headings_134144]

Headings [a05-20984_1ex10d2.htm#Section8_12Headings_134144]

 

Section 8.13 [a05-20984_1ex10d2.htm#Section8_13GoverningLawJurisdicti_134146]

Governing Law; Jurisdiction, Venue
[a05-20984_1ex10d2.htm#Section8_13GoverningLawJurisdicti_134146]

 

Section 8.14 [a05-20984_1ex10d2.htm#Section8_14ExitFinancing_134203]

Exit Financing [a05-20984_1ex10d2.htm#Section8_14ExitFinancing_134203]

 

Section 8.15 [a05-20984_1ex10d2.htm#Section8_15WaiverOfJuryTrial__134205]

WAIVER OF JURY TRIAL
[a05-20984_1ex10d2.htm#Section8_15WaiverOfJuryTrial__134205]

 

Section 8.16 [a05-20984_1ex10d2.htm#Section8_16Publicity_134210]

Publicity [a05-20984_1ex10d2.htm#Section8_16Publicity_134210]

 

Section 8.17 [a05-20984_1ex10d2.htm#Section8_17IntercreditorAgreement_134212]

Intercreditor Agreement
[a05-20984_1ex10d2.htm#Section8_17IntercreditorAgreement_134212]

 

 

iii

--------------------------------------------------------------------------------


 

CREDIT AND SECURITY AGREEMENT

 

Dated as of November 22, 2005

 

GARDENBURGER, INC., an Oregon corporation (the “Borrower”), and GB RETAIL
FUNDING, LLC, a Delaware limited liability company (together with its successors
and assigns, the “Lender”) each hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.1                                      Definitions.  Except as
otherwise expressly provided in this Agreement, the following terms shall have
the meanings given them in this Section:

 

“Accounts” shall have the meaning given it under the UCC.

 

“Affiliate” or “Affiliates” means any other Person controlled by, controlling or
under common control with the Borrower, including any Subsidiary of the
Borrower.  For purposes of this definition, “control,” when used with respect to
any specified Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” means this Credit and Security Agreement.

 

“Annex Convertible Senior Subordinated Note” means the Convertible Senior
Subordinated Note, as amended and restated, currently held by Annex Holdings I 
LP.

 

“Approved Plan of Reorganization” means a plan of reorganization that is
acceptable to the Lender in its sole discretion, given all material changes in
the Borrower’s operations and providing for Exit Financing by the Lender and
Wells Fargo, which plan of reorganization is confirmed by the Bankruptcy Court
within six months after the Funding Date.

 

“Availability” means the “Availability” as defined in the Wells Fargo Credit
Agreement as in effect as of the date hereof.

 

“Bankruptcy Case” means the chapter 11 bankruptcy case in which the Borrower is
a debtor and debtor-in-possession, pending before the United States Bankruptcy
Court for the Central District of California, bearing case number 05-19539-JB.

 

“Bankruptcy Code” means Title 11 United States Code and the Federal Rules of
Bankruptcy Procedure, as amended from time to time.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Central
District of California, in which the Borrower’s Bankruptcy Case is pending.

 

“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business.

 

1

--------------------------------------------------------------------------------


 

“Capital Expenditures” means for a period, any expenditure of money during such
period for the purchase or construction of assets, or for improvements or
additions thereto, which are capitalized on the Borrower’s balance sheet.

 

“Change of Control” means that either Scott C. Wallace, James W. Linford or
Richard D. Werblin shall cease to actively manage the Borrower’s day-to-day
business activities.

 

“Collateral” means all of the Borrower’s Accounts, chattel paper and electronic
chattel paper, commercial tort claims, deposit accounts, documents, Equipment,
General Intangibles (including payment intangibles), goods, instruments,
Inventory, Investment Property, letter-of-credit rights, letters of credit,
software, supporting obligations, and all sums on deposit in any Collateral
Account, and any items in any Lockbox; together with (i) all substitutions and
replacements for and products of any of the foregoing; (ii) in the case of all
goods, all accessions; (iii) all accessories, attachments, parts, equipment and
repairs now or hereafter attached or affixed to or used in connection with any
goods; (iv) all warehouse receipts, bills of lading and other documents of title
now or hereafter covering such goods; (v) all collateral subject to the Lien of
any Security Document; (vi) any money, or other assets of the Borrower that now
or hereafter come into the possession, custody, or control of the Lender;
(vii) proceeds of any and all of the foregoing; (viii) books and records of the
Borrower, including all mail or electronic mail addressed to the Borrower; and
all rights of access to such books, records, and information, and all property
in which such books, records, and information are stored, recorded and
maintained, (ix) all liens, guaranties, rights, remedies, and privileges
pertaining to any of the foregoing ((i) through (viii)), including the right of
stoppage in transit, and (x) all of the foregoing, whether now owned or existing
or hereafter acquired or arising or in which the Borrower now has or hereafter
acquires any.

 

“Collateral Account” means the “Lender Account” as defined in the Wholesale
Lockbox and Collection Account Agreement.

 

“Commitment” means the Lender’s commitment to make the Term Loan for the account
of the Borrower.

 

“Constituent Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.

 

“Credit Facility” means the credit facility under which the Term Loan is made
available to the Borrower by the Lender under Article II.

 

“Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments

 

2

--------------------------------------------------------------------------------


 

required to be made by such Person at any time under any lease that is
considered a capitalized lease under GAAP.

 

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

 

“Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date identified by the Lender in
writing as the date that such Default or Event of Default has been cured or
waived.

 

“Default Rate” means an annual interest rate in effect during a Default Period
or following the Termination Date, which interest rate shall be equal to three
percent (3%) over the applicable Floating Rate, as such rate may change from
time to time.

 

“Designated Account” shall mean the account held by the Lender at Bank of
America, N.A. with the following wiring instructions: Bank of America – Boston,
MA; Account #942-9428385133; ABA #026 009 593; Re: Gardenburger.

 

“Director” means a director if the Borrower is a corporation, a governor or
manager if the Borrower is a limited liability company, or a general partner if
the Borrower is a partnership.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes the Borrower and which is treated as a
single employer under Section 414 of the IRC.

 

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

 

“Equipment” means all of the Borrower’s equipment, as such term is defined in
the UCC, whether now owned or hereafter acquired, including all present and
future machinery, vehicles, furniture, fixtures, manufacturing equipment, shop
equipment, office and recordkeeping equipment, parts, tools, supplies, and
including specifically the goods described in any equipment schedule or list
herewith or hereafter furnished to the Lender by the Borrower.

 

“Event of Default” is defined in Section 7.1.

 

“Existing Credit Facility” means that certain Revolving Credit and Term Loan
Agreement dated as of January 10, 2002, as amended, between the Borrower and
CapitalSource Finance LLC, as agent and lender.

 

“Exit Financing” means the credit facility to be provided by the Lender to the
Borrower after the Bankruptcy Court confirms an Approved Plan of Reorganization
and pursuant to such Approved Plan of Reorganization the terms of such credit
facility to be substantially similar to

 

3

--------------------------------------------------------------------------------


 

the terms set forth in this Agreement as modified by the Exit Financing
Commitment Letter attached hereto as Exhibit D.

 

“Filing Date” means October 14, 2005, the date of commencement of the Bankruptcy
Case.

 

“Financial Covenants” means the covenants set forth in Section 6.2.

 

“Final Financing Order” means the order defined in Section 4.1(s).

 

“Floating Rate” means an annual interest rate equal to the sum of the Prime Rate
plus six and three quarters percent (6.75%), which interest rate shall, in each
case, change when and as the Prime Rate changes.

 

“Funding Date” is the date that all of the conditions set forth in Section 4.1
are satisfied.

 

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in Section 5.6.

 

“General Intangibles” shall have the meaning given it under the UCC.

 

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

 

“Indemnified Liabilities” is defined in Section 8.6.

 

“Indemnitees” is defined in Section 8.6.

 

“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.

 

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

 

“Intellectual Property Security Agreement” means each and every Intellectual
Property Security Agreement now or hereafter executed by the Borrower in favor
of the Lender dated the same date as this Agreement.

 

“Intercreditor Agreement” means an intercreditor agreement between the Lender
and Wells Fargo in form and substance satisfactory to the Lender, which
intercreditor agreement shall include provisions for subordination of Wells
Fargo’s Liens on the IP Collateral to the Security Interest and such other
provisions as the Lender shall require in order to protect its rights with
respect to the IP Collateral.

 

4

--------------------------------------------------------------------------------


 

“Interest Expense” means for any period, the Borrower’s total gross interest
expense during such period (excluding interest income), and shall in any event
include (i) interest expensed (whether or not paid) on all Debt and (ii) the
portion of any capitalized lease obligation allocable to interest expense.

 

“Interest Payment Date” is defined in Section 2.5(a).

 

“Inventory” shall have the meaning given it under the UCC.

 

“Investment Property” shall have the meaning given it under the UCC.

 

“IP Collateral” such portion of the Collateral consisting of, without
limitation, copyrights, copyright licenses, licenses, patents, patent licenses,
trademarks, trademark licenses, all renewals of the foregoing, all General
Intangibles (except payment intangibles and proceeds therefrom), all income, all
goodwill, recipes, customer lists, Licensed Intellectual Property, Owned
Intellectual Property, royalties, damages and payments now and hereafter due
and/or payable under and with respect to any of the foregoing, including,
without limitation, payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof; and the right to sue for past, present and future infringements and
dilutions of any of the foregoing; and all of the Borrower’s rights
corresponding to any of the foregoing throughout the world.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Licensed Intellectual Property” is defined in Section 5.11(c).

 

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.

 

“Loan Documents” means this Agreement, the Note, the Intercreditor Agreement,
and the Security Documents, together with every other agreement, note, document,
contract or instrument to which the Borrower now or in the future may be a party
and which is required by the Lender.

 

“Lockbox” means “Lockbox” as defined in the Wholesale Lockbox and Collection
Account Agreement.

 

“Maturity Date” means the earliest to occur of (a) July 31, 2006, or (b) the
date on which the credit facilities under the Exit Financing are effective. 
Upon the effective date of an Approved Plan of Reorganization in the Bankruptcy
Case, the Maturity Date shall mean 36 months from the Funding Date.

 

5

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which the Borrower or any ERISA Affiliate
contributes or is obligated to contribute.

 

“Net Cash Flow” means, for any period, (a) Borrower’s cash collections from
account debtors received during such period, minus (b) Borrower’s operating
disbursements made during such period, minus (c) all principal payments on
Borrower’s Debt paid or payable during such period, minus (d) Interest Expense
for such period.

 

“Net Cash Proceeds” means in connection with any asset sale, the cash proceeds
(including any cash payments received by way of deferred payment whether
pursuant to a note, installment receivable or otherwise, but only as and when
actually received) from such asset sale, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, brokerage commissions and amounts
required to be applied to the repayment of any portion of the Debt secured by a
Lien not prohibited hereunder on the asset which is the subject of such sale,
and (ii) taxes paid or reasonably estimated to be payable as a result of such
asset sale.

 

“Net Forced Liquidation Value” means a professional opinion of the estimated
most probable Net Cash Proceeds which could typically be realized at a properly
advertised and conducted public auction sale without reserve, held under forced
sale conditions and under economic trends current within 60 days of the
appraisal.  The opinion may consider physical location, difficulty of removal,
adaptability, specialization, marketability, physical condition, overall
appearance and psychological appeal.

 

“Net Income” means fiscal year-to-date after-tax net income from continuing
operations, including extraordinary losses but excluding extraordinary gains,
all as determined in accordance with GAAP.

 

“Net Loss” means fiscal year-to-date after-tax net loss from continuing
operations as determined in accordance with GAAP.

 

“Net Sales” means, for any period, (a) Borrower’s gross sales, minus
(b) Borrower’s  slotting distributions, minus (c) contractual customer payments
made by the Borrower, minus, (d) trade allowances made by the Borrower, minus
(e) coupon redemptions, minus (f) all other offsets made or attributable to the
Borrower’s gross sales.

 

“Obligations” means the Term Note and each and every other debt, liability and
obligation of every type and description which the Borrower may now or at any
time hereafter owe to the Lender, whether such debt, liability or obligation now
exists or is hereafter created or incurred, whether it arises in a transaction
involving the Lender alone or in a transaction involving other creditors of the
Borrower, and whether it is direct or indirect, due or to become due, absolute
or contingent, primary or secondary, liquidated or unliquidated, or sole, joint,
several or joint and several, and including all indebtedness of the Borrower
arising under any Loan Document or guaranty between the Borrower and the Lender,
whether now in effect or subsequently entered into.

 

6

--------------------------------------------------------------------------------


 

“Officer” means with respect to the Borrower, an officer if the Borrower is a
corporation, a manager if the Borrower is a limited liability company, or a
partner if the Borrower is a partnership.

 

“OFAC” is defined in Section 6.11(c).

 

“Owned Intellectual Property” is defined in Section 5.11(a).

 

“Owner” means with respect to the Borrower, each Person having legal or
beneficial title to an ownership interest in the Borrower or a right to acquire
such an interest.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate and covered by
Title IV of ERISA.

 

“Permitted Lien” and “Permitted Liens” are defined in Section 6.3(a).

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate.

 

“Premises” means all locations where the Borrower conducts its business or has
any rights of possession, including the locations legally described in Exhibit C
attached hereto.

 

“Prime Rate” means at any time the rate of interest most recently announced by
Wells Fargo Bank, National Association at its principal office as its Prime
Rate, with the understanding that the Prime Rate is one of Wells Fargo Bank,
National Association’s base rates, and serves as the basis upon which effective
rates of interest are calculated for those loans making reference thereto, and
is evidenced by the recording thereof in such internal publication or
publications as the Lender may designate.  Each change in the rate of interest
shall become effective on the date each Prime Rate change is announced by Wells
Fargo Bank, National Association.

 

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

 

“Security Documents” means this Agreement, the Wholesale Lockbox and Collection
Account Agreement, the Intellectual Property Security Agreement and any other
document delivered to the Lender from time to time to secure the Obligations.

 

“Security Interest” is defined in Section 3.1.

 

“Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the

 

7

--------------------------------------------------------------------------------


 

board of directors or the equivalent of such Person, regardless of whether or
not at the time ownership interests of any other class or classes shall have or
might have voting power by reason of the happening of any contingency, is at the
time directly or indirectly owned by the Borrower, by the Borrower and one or
more other Subsidiaries, or by one or more other Subsidiaries.

 

“Term Advance” is defined in Section 2.1.

 

“Term Loan Amount” is $5,000,000.00.

 

“Term Note” means the Borrower’s promissory note, payable to the order of the
Lender in substantially the form of Exhibit A hereto, as same may be renewed and
amended from time to time, and all replacements thereto.

 

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrower terminates the Credit Facility, (iii) the date of the sale of all
or substantially all of the Borrower’s assets pursuant to a sale under 11 U.S.C.
Section 363, 1123 or 1129 or otherwise, (iv) the effective date of a plan of
reorganization in the Bankruptcy Case that is not an Approved Plan of
Reorganization, (v) conversion or dismissal of the Bankruptcy Case,
(vi) appointment of a trustee or examiner in the Bankruptcy Case or (vii) the
date the Lender demands payment of the Obligations, following an Event of
Default, pursuant to Section 7.2.

 

“UCC” means the Uniform Commercial Code as in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.

 

“Wells Fargo” means Wells Fargo Bank, National Association acting through its
Wells Fargo Business Credit operating division.

 

“Wells Fargo Credit Agreement” means that certain Credit and Security agreement
of even date herewith by and between Borrower as borrower thereunder and Wells
Fargo as lender thereunder.

 

“Wells Fargo Credit Facility” consists of the Wells Fargo Revolving Loan and the
Wells Fargo Term Loan.

 

“Wells Fargo Revolving Loan” means the revolving loan in an aggregate principal
amount not to exceed $7,500,000 made by Wells Fargo to the Borrower concurrently
with the closing of this Agreement.

 

“Wells Fargo Revolving  Note” means the Borrower’s revolving promissory note,
payable to the order of Wells Fargo of even date herewith.

 

“Wells Fargo Term Loan” means the term loan in the amount of $2,238,000.00 made
by Wells Fargo to the Borrower concurrently with the closing of this Agreement.

 

8

--------------------------------------------------------------------------------


 

“Wells Fargo Term Loan Note” means the Borrower’s term loan note, payable to the
order of Wells Fargo of even date herewith

 

“Wholesale Lockbox and Collection Account Agreement” means the Wholesale Lockbox
and Collection Account Agreement by and among the Borrower, Lender, and Wells
Fargo, dated the same date as this Agreement.

 

“Yield Maintenance Fee” is a fee equal to the difference between the total
amount of interest and fees payable to the Lender on the principal amount of the
Term Advance being prepaid from the date of such prepayment through the first
anniversary of the date of this Agreement, minus the total amount of interest
and fees theretofor actually received by Lender on the date of such prepayment.

 

Section 1.2                                      Other Definitional Terms;
Rules of Interpretation.  The words “hereof”, “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  All accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with GAAP.  All terms defined in the UCC and not otherwise defined
herein have the meanings assigned to them in the UCC.  References to Articles,
Sections, subsections, Exhibits, Schedules and the like, are to Articles,
Sections and subsections of, or Exhibits or Schedules attached to, this
Agreement unless otherwise expressly provided.  The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.  Unless the context in which used herein otherwise clearly
requires, “or” has the inclusive meaning represented by the phrase “and/or”. 
Defined terms include in the singular number the plural and in the plural number
the singular.  Reference to any agreement (including the Loan Documents),
document or instrument means such agreement, document or instrument as amended
or modified and in effect from time to time in accordance with the terms thereof
(and, if applicable, in accordance with the terms hereof and the other Loan
Documents), except where otherwise explicitly provided, and reference to any
promissory note includes any promissory note which is an extension or renewal
thereof or a substitute or replacement therefor.  Reference to any law, rule,
regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.

 

ARTICLE II.

AMOUNT AND TERMS OF THE CREDIT FACILITY

 

Section 2.1                                      Term Advance. 

 


(A)                                  THE LENDER AGREES, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, TO MAKE A SINGLE ADVANCE TO THE BORROWER ON THE
FUNDING DATE (THE “TERM ADVANCE”) IN AN AMOUNT EQUAL TO THE TERM LOAN AMOUNT. 
THE BORROWER’S OBLIGATION TO PAY THE TERM ADVANCE SHALL BE EVIDENCED BY THE TERM
NOTE AND SHALL BE SECURED BY THE COLLATERAL AS PROVIDED IN ARTICLE III.

 

9

--------------------------------------------------------------------------------


 


(B)                                 UPON FULFILLMENT OF THE APPLICABLE
CONDITIONS SET FORTH IN ARTICLE IV, THE LENDER SHALL DEPOSIT THE PROCEEDS OF THE
TERM ADVANCE IN THE MANNER AGREED TO IN WRITING BY THE LENDER AND THE BORROWER.


 

Section 2.2                                      Payment of Term Note.  The
outstanding principal balance of the Term Note shall be due and payable as
follows:

 


(A)                                  IN EQUAL MONTHLY INSTALLMENTS OF
$100,000.00, PAYABLE MONTHLY IN ARREARS, BEGINNING ON NOVEMBER 30, 2005, AND ON
THE LAST DAY OF EACH MONTH THEREAFTER.


 


(B)                                 ALL PREPAYMENTS OF PRINCIPAL WITH RESPECT TO
THE TERM NOTE SHALL BE APPLIED TO THE MOST REMOTE PRINCIPAL INSTALLMENT OR
INSTALLMENTS THEN UNPAID.


 


(C)                                  ON THE TERMINATION DATE, THE ENTIRE UNPAID
PRINCIPAL BALANCE OF THE TERM NOTE, AND ALL UNPAID INTEREST ACCRUED THEREON,
SHALL IN ANY EVENT BE DUE AND PAYABLE.


 

Section 2.3                                      Interest; Default Interest
Rate; Application of Payments; Participations; Usury.

 


(A)                                  INTEREST.  EXCEPT AS PROVIDED IN
SECTION 2.3(B) AND SECTION 2.3(E), ALL OBLIGATIONS SHALL BEAR INTEREST AT THE
FLOATING RATE.


 


(B)                                 DEFAULT INTEREST RATE.  AT ANY TIME DURING
ANY DEFAULT PERIOD OR FOLLOWING THE TERMINATION DATE, IN THE LENDER’S SOLE
DISCRETION AND WITHOUT WAIVING ANY OF ITS OTHER RIGHTS OR REMEDIES, THE
PRINCIPAL OF THE TERM NOTE SHALL BEAR INTEREST AT THE DEFAULT RATE OR SUCH
LESSER RATE AS THE LENDER MAY DETERMINE, EFFECTIVE AS OF THE FIRST DAY OF THE
MONTH IN WHICH ANY DEFAULT PERIOD BEGINS THROUGH THE LAST DAY OF SUCH DEFAULT
PERIOD, OR ANY SHORTER TIME PERIOD THAT THE LENDER MAY DETERMINE.  THE DECISION
OF THE LENDER TO IMPOSE A RATE THAT IS LESS THAN THE DEFAULT RATE OR TO NOT
IMPOSE THE DEFAULT RATE FOR THE ENTIRE DURATION OF THE DEFAULT PERIOD SHALL BE
MADE BY THE LENDER IN ITS SOLE DISCRETION AND SHALL NOT BE A WAIVER OF ANY OF
ITS OTHER RIGHTS AND REMEDIES, INCLUDING ITS RIGHT TO RETROACTIVELY IMPOSE THE
FULL DEFAULT RATE FOR THE ENTIRETY OF ANY SUCH DEFAULT PERIOD OR FOLLOWING THE
TERMINATION DATE.


 


(C)                                  APPLICATION OF PAYMENTS.  PAYMENTS SHALL BE
APPLIED TO THE OBLIGATIONS ON THE BUSINESS DAY OF RECEIPT BY THE LENDER IN THE
LENDER’S GENERAL ACCOUNT, BUT THE AMOUNT OF PRINCIPAL PAID SHALL CONTINUE TO
ACCRUE INTEREST AT THE INTEREST RATE APPLICABLE UNDER THE TERMS OF THIS
AGREEMENT FROM THE CALENDAR DAY THE LENDER RECEIVES THE PAYMENT, AND CONTINUING
THROUGH THE END OF THE FIRST BUSINESS DAY FOLLOWING RECEIPT OF THE PAYMENT.


 


(D)                                 PARTICIPATIONS.  IF ANY PERSON SHALL ACQUIRE
A PARTICIPATION IN THE TERM LOAN ADVANCE, THE BORROWER SHALL BE OBLIGATED TO THE
LENDER TO PAY THE FULL AMOUNT OF ALL INTEREST CALCULATED UNDER THIS SECTION 2.3,
ALONG WITH ALL OTHER FEES, CHARGES AND OTHER AMOUNTS DUE UNDER THIS AGREEMENT,
REGARDLESS IF SUCH PERSON ELECTS TO ACCEPT INTEREST WITH RESPECT TO ITS
PARTICIPATION AT A LOWER RATE THAN THAT CALCULATED UNDER THIS SECTION 2.3, OR
OTHERWISE ELECTS TO ACCEPT LESS THAN ITS PRO RATA SHARE OF SUCH FEES, CHARGES
AND OTHER AMOUNTS DUE UNDER THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------


 


(E)                                  USURY.  IN ANY EVENT NO RATE CHANGE SHALL
BE PUT INTO EFFECT WHICH WOULD RESULT IN A RATE GREATER THAN THE HIGHEST RATE
PERMITTED BY LAW.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN ANY
LOAN DOCUMENT, ALL AGREEMENTS WHICH EITHER NOW ARE OR WHICH SHALL BECOME
AGREEMENTS BETWEEN THE BORROWER AND THE LENDER ARE HEREBY LIMITED SO THAT IN NO
CONTINGENCY OR EVENT WHATSOEVER SHALL THE TOTAL LIABILITY FOR PAYMENTS IN THE
NATURE OF INTEREST, ADDITIONAL INTEREST AND OTHER CHARGES EXCEED THE APPLICABLE
LIMITS IMPOSED BY ANY APPLICABLE USURY LAWS.  IF ANY PAYMENTS IN THE NATURE OF
INTEREST, ADDITIONAL INTEREST AND OTHER CHARGES MADE UNDER ANY LOAN DOCUMENT ARE
HELD TO BE IN EXCESS OF THE LIMITS IMPOSED BY ANY APPLICABLE USURY LAWS, IT IS
AGREED THAT ANY SUCH AMOUNT HELD TO BE IN EXCESS SHALL BE CONSIDERED PAYMENT OF
PRINCIPAL HEREUNDER, AND THE INDEBTEDNESS EVIDENCED HEREBY SHALL BE REDUCED BY
SUCH AMOUNT SO THAT THE TOTAL LIABILITY FOR PAYMENTS IN THE NATURE OF INTEREST,
ADDITIONAL INTEREST AND OTHER CHARGES SHALL NOT EXCEED THE APPLICABLE LIMITS
IMPOSED BY ANY APPLICABLE USURY LAWS, IN COMPLIANCE WITH THE DESIRES OF THE
BORROWER AND THE LENDER.  THIS PROVISION SHALL NEVER BE SUPERSEDED OR WAIVED AND
SHALL CONTROL EVERY OTHER PROVISION OF THE LOAN DOCUMENTS AND ALL AGREEMENTS
BETWEEN THE BORROWER AND THE LENDER, OR THEIR SUCCESSORS AND ASSIGNS.


 

Section 2.4                                      Fees.

 


(A)                                  ORIGINATION FEE.  THE BORROWER SHALL PAY
THE LENDER A FULLY EARNED AND NON-REFUNDABLE ORIGINATION FEE OF $100,000, DUE
AND PAYABLE IMMEDIATELY UPON THE MAKING OF THE TERM ADVANCE.


 


(B)                                 PREPAYMENT FEES.  THE BORROWER MAY PREPAY
THE PRINCIPAL AMOUNT OF THE TERM NOTE AT ANY TIME, WHETHER VOLUNTARILY OR BY
ACCELERATION, SUBJECT TO THE PAYMENT OF FEES AS FOLLOWS:


 

(I)                                     IF THE TERM NOTE IS PREPAID FOR ANY
REASON PRIOR TO THE FIRST ANNIVERSARY OF THE DATE OF THIS AGREEMENT, THE
BORROWER SHALL PAY TO THE LENDER THE YIELD MAINTENANCE FEE.

 

The Borrower acknowledges that a prepayment may result in the Lender incurring
additional costs, expenses or liabilities, and that it is difficult to ascertain
the full extent of such costs, expenses or liabilities.  The Borrower therefore
agrees to pay the above-described prepayment fee and agrees that said prepayment
fee represents a reasonable estimate of the prepayment costs, expenses or
liabilities of the Lender.

 


(C)                                  WAIVER OF PREPAYMENT FEES.  THE BORROWER,
AT THE LENDER’S DISCRETION, WILL BE EXCUSED FROM THE PAYMENT OF PREPAYMENT FEES
IF THE PREPAYMENT IS MADE BECAUSE OF REFINANCING THROUGH ANOTHER DIVISION OF
LENDER.


 


(D)                                 OTHER FEES AND CHARGES; PAYMENT OF FEES. 
THE LENDER MAY FROM TIME TO TIME IMPOSE ADDITIONAL FEES AND CHARGES FOR OTHER
EVENTS THAT CONSTITUTE AN EVENT OF DEFAULT OR A DEFAULT HEREUNDER, INCLUDING
FEES AND CHARGES FOR THE ADMINISTRATION OF COLLATERAL BY THE LENDER, AND FEES
AND CHARGES FOR THE LATE DELIVERY OF REPORTS, WHICH MAY BE ASSESSED IN THE

 

11

--------------------------------------------------------------------------------


 


LENDER’S SOLE DISCRETION ON EITHER AN HOURLY, PERIODIC, OR FLAT FEE BASIS, AND
IN LIEU OF OR IN ADDITION TO IMPOSING INTEREST AT THE DEFAULT RATE.


 

Section 2.5                                      Time for Interest Payments;
Payment on Non-Business Days; Computation of Interest and Fees.

 


(A)                                  TIME FOR INTEREST PAYMENTS.  ACCRUED AND
UNPAID INTEREST ACCRUING ON THE TERM ADVANCE SHALL BE DUE AND PAYABLE IN ARREARS
ON THE LAST DAY OF EACH MONTH AND ON THE TERMINATION DATE (EACH AN “INTEREST
PAYMENT DATE”), OR IF ANY SUCH DAY IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING
BUSINESS DAY. INTEREST WILL ACCRUE FROM THE MOST RECENT DATE TO WHICH INTEREST
HAS BEEN PAID OR, IF NO INTEREST HAS BEEN PAID, FROM THE DATE OF ADVANCE TO THE
INTEREST PAYMENT DATE.  IF AN INTEREST PAYMENT DATE IS NOT A BUSINESS DAY,
PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY.


 


(B)                                 PAYMENT ON NON-BUSINESS DAYS.  WHENEVER ANY
PAYMENT TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE ON A DAY WHICH IS NOT A
BUSINESS DAY, SUCH PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND
SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF
INTEREST ON THE TERM ADVANCE OR THE FEES HEREUNDER, AS THE CASE MAY BE.


 


(C)                                  COMPUTATION OF INTEREST AND FEES.  INTEREST
ACCRUING ON THE OUTSTANDING PRINCIPAL BALANCE OF THE TERM ADVANCE AND FEES
HEREUNDER OUTSTANDING FROM TIME TO TIME SHALL BE COMPUTED ON THE BASIS OF ACTUAL
NUMBER OF DAYS ELAPSED IN A YEAR OF 360 DAYS.


 

Section 2.6                                      Lockbox and Collateral Account;
Sweep of Funds. 

 


(A)                                  LOCKBOX AND COLLATERAL ACCOUNT.


 

(I)                                     THE BORROWER SHALL INSTRUCT ALL ACCOUNT
DEBTORS TO PAY ALL ACCOUNTS DIRECTLY TO THE LOCKBOX.  IF, NOTWITHSTANDING SUCH
INSTRUCTIONS, THE BORROWER RECEIVES ANY PAYMENTS ON ACCOUNTS, THE BORROWER SHALL
DEPOSIT SUCH PAYMENTS INTO THE COLLATERAL ACCOUNT.  THE BORROWER SHALL ALSO
DEPOSIT ALL OTHER CASH PROCEEDS OF COLLATERAL REGARDLESS OF SOURCE OR NATURE
DIRECTLY INTO THE COLLATERAL ACCOUNT.  UNTIL SO DEPOSITED, THE BORROWER SHALL
HOLD ALL SUCH PAYMENTS AND CASH PROCEEDS IN TRUST FOR AND AS THE PROPERTY OF THE
LENDER AND SHALL NOT COMMINGLE SUCH PROPERTY WITH ANY OF ITS OTHER FUNDS OR
PROPERTY.  ALL DEPOSITS IN THE COLLATERAL ACCOUNT SHALL CONSTITUTE PROCEEDS OF
COLLATERAL AND SHALL NOT CONSTITUTE PAYMENT OF THE OBLIGATIONS.

 

(II)                                  ALL ITEMS DEPOSITED IN THE COLLATERAL
ACCOUNT SHALL BE SUBJECT TO FINAL PAYMENT.  IF ANY SUCH ITEM IS RETURNED
UNCOLLECTED, THE BORROWER WILL IMMEDIATELY PAY TO WELLS FARGO, (OR UPON THE
TERMINATION OF THE WELLS FARGO CREDIT FACILITY, TO LENDER) OR, FOR ITEMS
DEPOSITED IN THE COLLATERAL ACCOUNT, THE BANK MAINTAINING SUCH ACCOUNT, THE
AMOUNT OF THAT ITEM, OR SUCH BANK AT ITS DISCRETION MAY CHARGE ANY UNCOLLECTED
ITEM TO THE BORROWER’S COMMERCIAL ACCOUNT OR OTHER ACCOUNT.  THE BORROWER SHALL
BE LIABLE AS AN ENDORSER ON ALL ITEMS DEPOSITED IN THE COLLATERAL ACCOUNT,
WHETHER OR NOT IN FACT ENDORSED BY THE BORROWER.

 

12

--------------------------------------------------------------------------------


 


(B)                                 SWEEP OF FUNDS.  WELLS FARGO, (OR, UPON
TERMINATION OF THE WELLS FARGO FACILITY, THE LENDER) SHALL DAILY, IN ACCORDANCE
WITH THE WHOLESALE LOCKBOX AND COLLECTION ACCOUNT AGREEMENT, CAUSE FUNDS IN THE
COLLATERAL ACCOUNT TO BE TRANSFERRED TO WELLS FARGO’S (OR THE LENDER’S AS
APPLICABLE) GENERAL ACCOUNT FOR PAYMENT OF THE OBLIGATIONS.  AMOUNTS DEPOSITED
IN THE COLLATERAL ACCOUNT SHALL NOT BE SUBJECT TO WITHDRAWAL BY THE BORROWER,
EXCEPT AFTER PAYMENT IN FULL AND DISCHARGE OF ALL OBLIGATIONS.


 

Section 2.7                                      Voluntary Prepayment;
Termination of the Credit Facility by the Borrower.  Except as otherwise
provided herein, the Borrower may prepay the Term Advance in whole at any time
or from time to time in part.  The Borrower may terminate the Credit Facility at
any time if it (i) gives the Lender at least 90 days advance written notice
prior to the proposed Termination Date, and (ii) pays the Lender applicable
termination and prepayment in accordance with Section 2.4(b) and
Section 2.4(c).  If the Borrower terminates the Credit Facility, all Obligations
shall be immediately due and payable, and if the Borrower gives the Lender less
than the required 90 days advance written notice, then the interest rate
applicable to the borrowing evidenced by the Term Note shall be the Default Rate
for the period of time commencing 90 days prior to the proposed Termination Date
through the date that the Lender actually receives such written notice.  If the
Borrower does not wish the Lender to consider renewal of the Credit Facility on
the next Maturity Date, then the Borrower shall give the Lender at least 90 days
written notice prior to the Maturity Date that it will not be requesting
renewal.  If the Borrower fails to give the Lender such timely notice, then the
interest rate applicable to the borrowing evidenced by the Term Note shall be
the Default Rate for the period of time commencing 90 days prior to the Maturity
Date through the date that the Lender actually receives such written notice

 

Section 2.8                                      Use of Proceeds.  The Borrower
shall use the proceeds of the Term Advance to refinance the Existing Credit
Facility, pay bankruptcy administrative claims and professional fees, pay
closing costs in connection with the Credit Facility and the Wells Fargo
Revolving Loan, and for ordinary working capital purposes.

 

Section 2.9                                      Liability Records.  The Lender
may maintain from time to time, at its discretion, records as to the
Obligations.  All entries made on any such record shall be presumed correct
until the Borrower establishes the contrary.  Upon the Lender’s demand, the
Borrower will admit and certify in writing the exact principal balance of the
Obligations that the Borrower then asserts to be outstanding.  Any billing
statement or accounting rendered by the Lender shall be conclusive and fully
binding on the Borrower unless the Borrower gives the Lender specific written
notice of exception within 30 days after receipt.

 

Section 2.10                                Payments to Lender.  All payments to
Lender shall be transferred by Borrower to the Designated Account.

 

Section 2.11                                Sale of IP Collateral.  All proceeds
from the sale of any of the IP Collateral shall be immediately deposited into
the Designated Account.

 

13

--------------------------------------------------------------------------------


 

ARTICLE III.

SECURITY INTEREST; OCCUPANCY; SETOFF

 

Section 3.1                                      Grant of Security Interest. The
Borrower hereby pledges, assigns and grants to the Lender a lien and security
interest (collectively referred to as the “Security Interest”) in the
Collateral, as security for the payment and performance of the Obligations. 
Upon request by the Lender, the Borrower will grant the Lender a security
interest in all commercial tort claims that the Borrower may have against any
Person.

 

Section 3.2                                      Notification of Account Debtors
and Other Obligors.  The Lender may at any time (whether or not a Default Period
then exists) notify any account debtor or other Person obligated to pay the
amount due that such right to payment has been assigned or transferred to the
Lender for security and shall be paid directly to the Lender.  The Borrower will
join in giving such notice if the Lender so requests.  At any time after the
Borrower or the Lender gives such notice to an account debtor or other obligor,
the Lender may, but need not, in the Lender’s name or in the Borrower’s name,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of, or securing, any such right to payment, or grant any
extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including collateral
obligations) of any such account debtor or other obligor.  The Lender may, in
the Lender’s name or in the Borrower’s name, as the Borrower’s agent and
attorney-in-fact, notify the United States Postal Service to change the address
for delivery of the Borrower’s mail to any address designated by the Lender,
otherwise intercept the Borrower’s mail, and receive, open and dispose of the
Borrower’s mail, applying all Collateral as permitted under this Agreement and
holding all other mail for the Borrower’s account or forwarding such mail to the
Borrower’s last known address.

 

Section 3.3                                      Assignment of Insurance.  As
additional security for the payment and performance of the Obligations, the
Borrower hereby assigns to the Lender any and all monies (including proceeds of
insurance and refunds of unearned premiums) due or to become due under, and all
other rights of the Borrower with respect to, any and all policies of insurance
now or at any time hereafter covering the Collateral or any evidence thereof or
any business records or valuable papers pertaining thereto, and the Borrower
hereby directs the issuer of any such policy to pay all such monies directly to
the Lender.  At any time, whether or not a Default Period then exists, the
Lender may (but need not), in the Lender’s name or in the Borrower’s name,
execute and deliver proof of claim, receive all such monies, endorse checks and
other instruments representing payment of such monies, and adjust, litigate,
compromise or release any claim against the issuer of any such policy.  Any
monies received as payment for any loss under any insurance policy mentioned
above (other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
the Lender to be applied, at the option of the Lender, either to the prepayment
of the Obligations or shall be disbursed to the Borrower under staged payment
terms reasonably satisfactory to the Lender for application to the cost of
repairs, replacements, or restorations.  Any such repairs, replacements, or
restorations shall be effected with reasonable promptness and shall be of a
value at least equal to the value of the items or property destroyed prior to
such damage or destruction.

 

14

--------------------------------------------------------------------------------


 

Section 3.4                                      Occupancy.

 


(A)                                  THE BORROWER HEREBY IRREVOCABLY GRANTS TO
THE LENDER THE RIGHT TO TAKE EXCLUSIVE POSSESSION OF THE PREMISES AT ANY TIME
DURING A DEFAULT PERIOD WITHOUT NOTICE OR CONSENT.


 


(B)                                 THE LENDER MAY USE THE PREMISES ONLY TO
HOLD, PROCESS, MANUFACTURE, SELL, USE, STORE, LIQUIDATE, REALIZE UPON OR
OTHERWISE DISPOSE OF GOODS THAT ARE COLLATERAL AND FOR OTHER PURPOSES THAT THE
LENDER MAY IN GOOD FAITH DEEM TO BE RELATED OR INCIDENTAL PURPOSES.


 


(C)                                  THE LENDER’S RIGHT TO HOLD THE PREMISES
SHALL CEASE AND TERMINATE UPON THE EARLIER OF (I) PAYMENT IN FULL AND DISCHARGE
OF ALL OBLIGATIONS AND TERMINATION OF THE CREDIT FACILITY, AND (II) FINAL SALE
OR DISPOSITION OF ALL GOODS CONSTITUTING COLLATERAL AND DELIVERY OF ALL SUCH
GOODS TO PURCHASERS.


 


(D)                                 THE LENDER SHALL NOT BE OBLIGATED TO PAY OR
ACCOUNT FOR ANY RENT OR OTHER COMPENSATION FOR THE POSSESSION, OCCUPANCY OR USE
OF ANY OF THE PREMISES; PROVIDED, HOWEVER, THAT IF THE LENDER DOES PAY OR
ACCOUNT FOR ANY RENT OR OTHER COMPENSATION FOR THE POSSESSION, OCCUPANCY OR USE
OF ANY OF THE PREMISES, THE BORROWER SHALL REIMBURSE THE LENDER PROMPTLY FOR THE
FULL AMOUNT THEREOF.  IN ADDITION, THE BORROWER WILL PAY, OR REIMBURSE THE
LENDER FOR, ALL TAXES, FEES, DUTIES, IMPOSTS, CHARGES AND EXPENSES AT ANY TIME
INCURRED BY OR IMPOSED UPON THE LENDER BY REASON OF THE EXECUTION, DELIVERY,
EXISTENCE, RECORDATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR THE
PROVISIONS OF THIS SECTION 3.4.

 

15

--------------------------------------------------------------------------------


 

Section 3.5                                      Financing Statement.  The
Borrower authorizes the Lender to file from time to time, such financing
statements against collateral described as “all personal property” or “all
assets” or describing specific items of collateral including commercial tort
claims as the Lender deems necessary or useful to perfect the Security
Interest.  All financing statements filed before the date hereof to perfect the
Security Interest were authorized by the Borrower and are hereby re-authorized. 
A carbon, photographic or other reproduction of this Agreement or of any
financing statements signed by the Borrower is sufficient as a financing
statement and may be filed as a financing statement in any state to perfect the
security interests granted hereby.  For this purpose, the Borrower represents
and warrants that the following information is true and correct:

 

Name and address of Debtor:

 

Gardenburger, Inc.

15615 Alton Parkway, Suite 350

Irvine, California  92618

Federal Employer Identification No.  93-0886359

Organizational Identification No. 208236-13

 

Name and address of Secured Party:

 

GB Retail Funding, LLC

40 Broad Street,

Boston, MA 02109

Attn: Lawrence E. Klaff, Managing Director

Fax No.: (617) 210-7141

 

Section 3.6                                      Setoff.  The Lender may at any
time or from time to time, at its sole discretion and without demand and without
notice to anyone, setoff any liability owed to the Borrower by the Lender,
whether or not due, against any Obligation, whether or not due.  In addition,
each other Person holding a participating interest in any Obligations shall have
the right to appropriate or setoff any deposit or other liability then owed by
such Person to the Borrower, whether or not due, and apply the same to the
payment of said participating interest, as fully as if such Person had lent
directly to the Borrower the amount of such participating interest.

 

Section 3.7                                      Collateral.  This Agreement
does not contemplate a sale of accounts, contract rights or chattel paper, and,
as provided by law, the Borrower is entitled to any surplus and shall remain
liable for any deficiency.  The Lender’s duty of care with respect to Collateral
in its possession (as imposed by law) shall be deemed fulfilled if it exercises
reasonable care in physically keeping such Collateral, or in the case of
Collateral in the custody or possession of a bailee or other third Person,
exercises reasonable care in the selection of the bailee or other third Person,
and the Lender need not otherwise preserve, protect, insure or care for any
Collateral.  The Lender shall not be obligated to preserve any rights the
Borrower may have against prior parties, to realize on the Collateral at all or
in any particular manner or order or to apply any cash proceeds of the
Collateral in any particular order of application.  The Lender has no obligation
to

 

16

--------------------------------------------------------------------------------


 

clean-up or otherwise prepare the Collateral for sale.  The Borrower waives any
right it may have to require the Lender to pursue any third Person for any of
the Obligations.

 

ARTICLE IV.

CONDITIONS OF LENDING

 

Section 4.1                                      Conditions Precedent to the
Issuance of the Term Advance.  The Lender’s obligation to make the Term Advance
shall be subject to the condition precedent that the Lender shall have received
all of the following, each properly executed by the appropriate party and in
form and substance satisfactory to the Lender:

 

(A)                                  THIS AGREEMENT.

 

(B)                                 THE TERM NOTE.

 

(C)                                  A TRUE AND CORRECT COPY OF ANY AND ALL
LEASES PURSUANT TO WHICH THE BORROWER IS LEASING THE PREMISES, TOGETHER WITH A
LANDLORD’S DISCLAIMER AND CONSENT WITH RESPECT TO EACH SUCH LEASE.

 

(D)                                 A TRUE AND CORRECT COPY OF ANY AND ALL
AGREEMENTS PURSUANT TO WHICH THE BORROWER’S PROPERTY IS IN THE POSSESSION OF ANY
PERSON OTHER THAN THE BORROWER, TOGETHER WITH, IN THE CASE OF ANY GOODS HELD BY
SUCH PERSON FOR RESALE, (I) A CONSIGNEE’S ACKNOWLEDGMENT AND WAIVER OF LIENS,
(II) UCC FINANCING STATEMENTS SUFFICIENT TO PROTECT THE BORROWER’S AND THE
LENDER’S INTERESTS IN SUCH GOODS, AND (III) UCC SEARCHES SHOWING THAT NO OTHER
SECURED PARTY HAS FILED A FINANCING STATEMENT AGAINST SUCH PERSON AND COVERING
PROPERTY SIMILAR TO THE BORROWER’S OTHER THAN THE BORROWER, OR IF THERE EXISTS
ANY SUCH SECURED PARTY, EVIDENCE THAT EACH SUCH SECURED PARTY HAS RECEIVED
NOTICE FROM THE BORROWER AND THE LENDER SUFFICIENT TO PROTECT THE BORROWER’S AND
THE LENDER’S INTERESTS IN THE BORROWER’S GOODS FROM ANY CLAIM BY SUCH SECURED
PARTY.

 

(E)                                  AN ACKNOWLEDGMENT AND WAIVER OF LIENS FROM
EACH WAREHOUSE IN WHICH THE BORROWER IS STORING INVENTORY.

 

(F)                                    A TRUE AND CORRECT COPY OF ANY AND ALL
AGREEMENTS PURSUANT TO WHICH THE BORROWER’S PROPERTY IS IN THE POSSESSION OF ANY
PERSON OTHER THAN THE BORROWER, TOGETHER WITH, (I) AN ACKNOWLEDGMENT AND WAIVER
OF LIENS FROM EACH SUBCONTRACTOR WHO HAS POSSESSION OF THE BORROWER’S GOODS FROM
TIME TO TIME, (II) UCC FINANCING STATEMENTS SUFFICIENT TO PROTECT THE BORROWER’S
AND THE LENDER’S INTERESTS IN SUCH GOODS, AND (III) UCC SEARCHES SHOWING THAT NO
OTHER SECURED PARTY HAS FILED A FINANCING STATEMENT COVERING SUCH PERSON’S
PROPERTY OTHER THAN THE BORROWER, OR IF THERE EXISTS ANY SUCH SECURED PARTY,
EVIDENCE THAT EACH SUCH SECURED PARTY HAS RECEIVED NOTICE FROM THE BORROWER AND
THE LENDER SUFFICIENT TO PROTECT THE BORROWER’S AND THE LENDER’S INTERESTS IN
THE BORROWER’S GOODS FROM ANY CLAIM BY SUCH SECURED PARTY.

 

(G)                                 THE WHOLESALE LOCKBOX AND COLLECTION
AGREEMENT.

 

17

--------------------------------------------------------------------------------


 

(H)                                 THE INTELLECTUAL PROPERTY SECURITY
AGREEMENT.

 

(I)                                     THE INTERCREDITOR AGREEMENT.

 

(J)                                     CURRENT SEARCHES OF APPROPRIATE FILING
OFFICES SHOWING THAT (I) NO LIENS HAVE BEEN FILED AND REMAIN IN EFFECT AGAINST
THE BORROWER EXCEPT PERMITTED LIENS OR LIENS HELD BY PERSONS WHO HAVE AGREED IN
WRITING THAT UPON RECEIPT OF PROCEEDS OF THE TERM ADVANCE, THEY WILL SATISFY,
RELEASE OR TERMINATE SUCH LIENS IN A MANNER SATISFACTORY TO THE LENDER, AND
(II) THE LENDER HAS DULY FILED ALL FINANCING STATEMENTS NECESSARY TO PERFECT THE
SECURITY INTEREST, TO THE EXTENT THE SECURITY INTEREST IS CAPABLE OF BEING
PERFECTED BY FILING.

 

(K)                                  THE LENDER’S SECURITY INTEREST MUST HAVE
BEEN PERFECTED TO THE SATISFACTION OF THE LENDER AND ITS COUNSEL.  THE FINAL
FINANCING ORDER FROM THE BANKRUPTCY COURT SHALL PROVIDE THAT THE SECURITY
INTERESTS GRANTED TO THE LENDER AS SECURITY FOR ALL OF THE OBLIGATIONS SHALL BE
EFFECTIVE AND PERFECTED UPON THE DATE OF THE FINAL FINANCING ORDER AND WITHOUT
THE NECESSITY OF THE EXECUTION OR RECORDATION OF MORTGAGES, SECURITY AGREEMENTS,
FINANCING STATEMENTS, NOTICES OF LIEN OR SIMILAR INSTRUMENTS IN ANY JURISDICTION
OR OF THE TAKING OF ANY OTHER ACTION.

 

(L)                                     A CERTIFICATE OF THE BORROWER’S
PRESIDENT, SECRETARY OR ASSISTANT SECRETARY CERTIFYING THAT ATTACHED TO SUCH
CERTIFICATE ARE (I) THE RESOLUTIONS OF THE BORROWER’S DIRECTORS AND, IF
REQUIRED, OWNERS, AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
LOAN DOCUMENTS, (II) TRUE, CORRECT AND COMPLETE COPIES OF THE BORROWER’S
CONSTITUENT DOCUMENTS, AND (III) EXAMPLES OF THE SIGNATURES OF THE BORROWER’S
OFFICERS OR AGENTS AUTHORIZED TO EXECUTE AND DELIVER THE LOAN DOCUMENTS AND
OTHER INSTRUMENTS, AGREEMENTS AND CERTIFICATES ON THE BORROWER’S BEHALF.

 

(M)                               A CURRENT CERTIFICATE ISSUED BY THE SECRETARY
OF STATE OF OREGON, CERTIFYING THAT THE BORROWER IS IN COMPLIANCE WITH ALL
APPLICABLE ORGANIZATIONAL REQUIREMENTS OF THE STATE OF OREGON.

 

(N)                                 EVIDENCE THAT THE BORROWER IS DULY LICENSED
OR QUALIFIED TO TRANSACT BUSINESS IN ALL JURISDICTIONS WHERE THE CHARACTER OF
THE PROPERTY OWNED OR LEASED OR THE NATURE OF THE BUSINESS TRANSACTED BY IT
MAKES SUCH LICENSING OR QUALIFICATION NECESSARY.

 

(O)                                 A CERTIFICATE OF AN OFFICER OF THE BORROWER
CONFIRMING, IN HIS PERSONAL CAPACITY, THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN ARTICLE V.

 

(P)                                 CERTIFICATES OF THE INSURANCE REQUIRED
HEREUNDER, WITH ALL HAZARD INSURANCE CONTAINING A LENDER’S LOSS PAYABLE
ENDORSEMENT IN THE LENDER’S FAVOR AND WITH ALL LIABILITY INSURANCE NAMING THE
LENDER AS AN ADDITIONAL INSURED.

 

(Q)                                 PAYMENT OF THE FEES AND COMMISSIONS DUE
UNDER SECTION 2.4 AND EXPENSES INCURRED BY THE LENDER THROUGH SUCH DATE AND
REQUIRED TO BE PAID BY THE BORROWER UNDER SECTION 8.5, INCLUDING ALL LEGAL
EXPENSES INCURRED THROUGH THE DATE OF THIS AGREEMENT.

 

18

--------------------------------------------------------------------------------


 

(R)                                    APPROVAL OF THE WELLS FARGO COMMITMENT
LETTER IN RESPECT TO THE AMENDMENT OR EXTENSION OF THE WELLS FARGO CREDIT
FACILITY UPON THE EFFECTIVE DATE OF AN APPROVED PLAN OF REORGANIZATION.

 

(S)                                  THE ENTRY IN FORM AND SUBSTANCE
SATISFACTORY TO THE LENDER BY THE BANKRUPTCY COURT OF A FINAL ORDER ON NOTICE TO
CREDITORS WHICH HAS DETERMINED TO BE ADEQUATE BY THE COURT (I) APPROVING THE
BORROWER’S MOTION ON NOTICE TO CREDITORS FOR ORDER AUTHORIZING AND APPROVING
REPLACEMENT POST-PETITION FINANCING FACILITY AND (II) GRANTING SECURITY
INTERESTS AND LIENS PURSUANT TO SECTION 105(A) AND 364(C)(2) AND (3) OF THE
UNITED STATES BANKRUPTCY CODE, WHICH ORDER EITHER HAS NOT BEEN RECONSIDERED OR
APPEALED OR HAS NOT BEEN STAYED PENDING RECONSIDERATION OR APPEAL. 
NOTWITHSTANDING THE FOREGOING, IF NO OBJECTION HAS BEEN PRESENTED TO THE
BANKRUPTCY COURT WITH RESPECT TO SUCH FINAL ORDER, THE ORDER WILL BE DEEMED TO
BE FINAL ON THE DATE OF ENTRY AND THE CONDITION TO LENDING SET FORTH IN THIS
PARAGRAPH WILL BE DEEMED TO HAVE BEEN SATISFIED ON SUCH DATE.

 

(T)                                    EVIDENCE THAT THE WELLS FARGO CREDIT
FACILITY IS CLOSING AND FUNDING CONTEMPORANEOUSLY WITH THE CLOSING OF THE CREDIT
FACILITY.

 

(U)                                 EVIDENCE OF SATISFACTORY VERIFICATION OF THE
ACCOUNTS.

 

(V)                                 A CUSTOMER IDENTIFICATION INFORMATION FORM
AND SUCH OTHER FORMS AND VERIFICATION AS THE LENDER MAY NEED TO COMPLY WITH THE
U.S.A. PATRIOT ACT.

 

(W)                               SUCH OTHER DOCUMENTS AS THE LENDER IN ITS SOLE
DISCRETION MAY REQUIRE.

 

(X)                                   THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE V ARE CORRECT ON AND AS OF THE DATE OF THE TERM ADVANCE AS
THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE.

 

(Y)                                 NO EVENT HAS OCCURRED AND IS CONTINUING, OR
WOULD RESULT FROM THE TERM ADVANCE WHICH CONSTITUTES A DEFAULT OR AN EVENT OF
DEFAULT.

 

(Z)                                   OPINIONS OF COUNSEL TO THE BORROWER.

 

(AA)                            THE ABSENCE OF ANY LITIGATION OR OTHER
PROCEEDING (OTHER THAN THE BANKRUPTCY CASE) THE RESULT OF WHICH MIGHT HAVE A
MATERIAL ADVERSE EFFECT ON THE ASSETS, PROPERTIES, BUSINESS, PROSPECTS,
PROFITABILITY, OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER,
OR ON THE VALUE OF THE COLLATERAL.

 

(BB)                          THE ABSENCE OF ANY MATERIAL ADVERSE CHANGE IN THE
ASSETS, PROPERTIES, BUSINESS, PROSPECTS, PROFITABILITY, OPERATIONS OR CONDITION
(FINANCIAL OR OTHERWISE) OF THE BORROWER, OR IN THE VALUE OF THE COLLATERAL,
SINCE THE DATE OF THE MOST RECENT FINANCIAL INFORMATION DELIVERED TO THE LENDER.

 

19

--------------------------------------------------------------------------------


 

(CC)                            THE ABSENCE OF ANY MATERIAL CHANGES IN
GOVERNMENTAL REGULATIONS OR POLICIES AFFECTING THE BORROWER OR THE LENDER.

 

(DD)                          THE ENTRY OF A FINAL ORDER (THE “FINAL DIP ORDER”)
BY THE BANKRUPTCY COURT ON TERMS ACCEPTABLE TO LENDER AND ITS COUNSEL, APPROVING
THE TERM LOAN DOCUMENTS, GRANTING SUPER PRIORITY CLAIM STATUS AND LIENS IN FAVOR
OF LENDER IN ACCORDANCE WITH THE TERM SHEET, WHICH FINAL DIP ORDER SHALL NOT
HAVE BEEN APPEALED, STAYED REVERSED OR MODIFIED.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender as follows:

 

Section 5.1                                      Existence and Power; Name;
Chief Executive Office; Inventory and Equipment Locations; Federal Employer
Identification Number and Organizational Identification Number.  The Borrower is
a corporation, duly organized, validly existing and in good standing under the
laws of the State of Oregon and is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary.  The Borrower has all requisite power and authority to
conduct its business, to own its properties and to execute and deliver, and to
perform all of its obligations under, the Loan Documents.  During its existence,
the Borrower has done business solely under the names set forth in
Schedule 5.1.  The Borrower’s chief executive office and principal place of
business are located at the addresses set forth in Schedule 5.1, and all of the
Borrower’s records relating to its business or the Collateral are kept at those
locations.  All Inventory and Equipment is located at those locations or at one
of the other locations listed in Schedule 5.1.  The Borrower’s federal employer
identification number and organization identification number are correctly set
forth in Section 3.5.

 

Section 5.2                                      Capitalization.  Schedule 5.2
constitutes a correct and complete list of all Persons holding ownership
interests and rights to acquire ownership interests which if fully exercised
would cause such Person to hold more than five percent (5%) of all ownership
interests of the Borrower on a fully diluted basis, and an organizational chart
showing the ownership structure of all Subsidiaries of the Borrower.

 

Section 5.3                                      Authorization of Borrowing; No
Conflict as to Law or Agreements.  The execution, delivery and performance by
the Borrower of the Loan Documents and the borrowings from time to time
hereunder have been duly authorized by all necessary corporate action and do not
and will not (i) require any consent or approval of the Borrower’s Owners;
(ii) require any authorization, consent or approval by, or registration,
declaration or filing with, or notice to, any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
any third party, except such authorization, consent, approval, registration,
declaration, filing or notice as has been obtained, accomplished or given prior
to the date hereof; (iii) violate any provision of any law, rule or regulation
(including

 

20

--------------------------------------------------------------------------------


 

Regulation X of the Board of Governors of the Federal Reserve System) or of any
order, writ, injunction or decree presently in effect having applicability to
the Borrower or of the Borrower’s Constituent Documents; (iv) result in a breach
of or constitute a default under any indenture or loan or credit agreement or
any other material agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected (provided that
the Borrower is in default of terms under the Existing Credit Facility and the
Annex Convertible Senior Subordinated Note); or (v) result in, or require, the
creation or imposition of any Lien (other than the Security Interest) upon or
with respect to any of the properties now owned or hereafter acquired by the
Borrower.

 

Section 5.4                                      Legal Agreements.  This
Agreement constitutes and, upon due execution by the Borrower and approval of
the Bankruptcy Court, the other Loan Documents will constitute the legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms.

 

Section 5.5                                      Subsidiaries.  The Borrower has
no Subsidiaries.

 

Section 5.6                                      Financial Condition; No Adverse
Change.  The Borrower has furnished to the Lender its audited financial
statements for its fiscal year ended September 30, 2004 and unaudited financial
statements for the fiscal-year-to-date period ended August 31, 2005 and those
statements fairly present the Borrower’s financial condition on the dates
thereof and the results of its operations and cash flows for the periods then
ended and were prepared in accordance with GAAP.  Since the date of the most
recent financial statements, there has been no material adverse change in the
Borrower’s business, properties or condition (financial or otherwise).

 

Section 5.7                                      Litigation.  There are no
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened against or affecting the Borrower or any of its Affiliates or the
properties of the Borrower or any of its Affiliates before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which, if determined adversely to the Borrower or any of
its Affiliates, would have a material adverse effect on the financial condition,
properties or operations of the Borrower or any of its Affiliates.

 

Section 5.8                                      Regulation U.  The Borrower is
not engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Advance will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.

 

Section 5.9                                      Taxes.  The Borrower and its
Affiliates have paid or caused to be paid to the proper authorities when due all
federal, state and local taxes required to be withheld by each of them.  The
Borrower and its Affiliates have filed all federal, state and local tax returns
which to the knowledge of the Officers of the Borrower or any Affiliate, as the
case may be, are required to be filed, and the Borrower and its Affiliates have
paid or caused to be paid to the

 

21

--------------------------------------------------------------------------------


 

respective taxing authorities all taxes as shown on said returns or on any
assessment received by any of them to the extent such taxes have become due.

 

Section 5.10                                Titles and Liens.  The Borrower has
good and absolute title to all Collateral free and clear of all Liens other than
(i) Permitted Liens and (ii) Liens securing the Existing Credit Facility.  No
financing statement naming the Borrower as debtor is on file in any office
except to perfect only Permitted Liens and Liens securing the Existing Credit
Facility.

 

Section 5.11                                Intellectual Property Rights.

 


(A)                                  OWNED INTELLECTUAL PROPERTY.  SCHEDULE 5.11
IS A COMPLETE LIST OF ALL PATENTS, APPLICATIONS FOR PATENTS, TRADEMARKS,
APPLICATIONS TO REGISTER TRADEMARKS, SERVICE MARKS, APPLICATIONS TO REGISTER
SERVICE MARKS, MASK WORKS, TRADE DRESS AND COPYRIGHTS FOR WHICH THE BORROWER IS
THE OWNER OF RECORD (THE “OWNED INTELLECTUAL PROPERTY”).  EXCEPT AS DISCLOSED ON
SCHEDULE 5.11, (I) THE BORROWER OWNS THE OWNED INTELLECTUAL PROPERTY FREE AND
CLEAR OF ALL RESTRICTIONS (INCLUDING COVENANTS NOT TO SUE A THIRD PARTY), COURT
ORDERS, INJUNCTIONS, DECREES, WRITS OR LIENS, WHETHER BY WRITTEN AGREEMENT OR
OTHERWISE, (II) NO PERSON OTHER THAN THE BORROWER OR WELLS FARGO OWNS OR HAS
BEEN GRANTED ANY RIGHT IN THE OWNED INTELLECTUAL PROPERTY, (III) ALL OWNED
INTELLECTUAL PROPERTY IS VALID, SUBSISTING AND ENFORCEABLE AND (IV) THE BORROWER
HAS TAKEN ALL COMMERCIALLY REASONABLE ACTION NECESSARY TO MAINTAIN AND PROTECT
THE OWNED INTELLECTUAL PROPERTY.


 


(B)                                 AGREEMENTS WITH EMPLOYEES AND CONTRACTORS. 
THE BORROWER HAS ENTERED INTO A LEGALLY ENFORCEABLE AGREEMENT WITH EACH OF ITS
SENIOR MANAGEMENT OBLIGATING EACH SUCH PERSON TO ASSIGN TO THE BORROWER, WITHOUT
ANY ADDITIONAL COMPENSATION, ANY INTELLECTUAL PROPERTY RIGHTS CREATED,
DISCOVERED OR INVENTED BY SUCH PERSON IN THE COURSE OF SUCH PERSON’S EMPLOYMENT
OR ENGAGEMENT WITH THE BORROWER (EXCEPT TO THE EXTENT PROHIBITED BY LAW), AND
FURTHER REQUIRING SUCH PERSON TO COOPERATE WITH THE BORROWER, WITHOUT ANY
ADDITIONAL COMPENSATION, IN CONNECTION WITH SECURING AND ENFORCING ANY
INTELLECTUAL PROPERTY RIGHTS THEREIN.


 


(C)                                  INTELLECTUAL PROPERTY RIGHTS LICENSED FROM
OTHERS.  SCHEDULE 5.11 IS A COMPLETE LIST OF ALL AGREEMENTS UNDER WHICH THE
BORROWER HAS LICENSED INTELLECTUAL PROPERTY RIGHTS FROM ANOTHER PERSON
(“LICENSED INTELLECTUAL PROPERTY”) OTHER THAN READILY AVAILABLE, NON-NEGOTIATED
LICENSES OF COMPUTER SOFTWARE AND OTHER INTELLECTUAL PROPERTY USED SOLELY FOR
PERFORMING ACCOUNTING, WORD PROCESSING AND SIMILAR ADMINISTRATIVE TASKS
(“OFF-THE-SHELF SOFTWARE”) AND A SUMMARY OF ANY ONGOING PAYMENTS THE BORROWER IS
OBLIGATED TO MAKE WITH RESPECT THERETO.  EXCEPT AS DISCLOSED ON SCHEDULE 5.11
AND IN WRITTEN AGREEMENTS, COPIES OF WHICH HAVE BEEN GIVEN TO THE LENDER, THE
BORROWER’S LICENSES TO USE THE LICENSED INTELLECTUAL PROPERTY ARE FREE AND CLEAR
OF ALL RESTRICTIONS, LIENS (OTHER THAN LIENS ON SUCH LICENSED INTELLECTUAL
PROPERTY HELD BY WELLS FARGO), COURT ORDERS, INJUNCTIONS, DECREES, OR WRITS,
WHETHER BY WRITTEN AGREEMENT OR OTHERWISE.  EXCEPT AS DISCLOSED ON
SCHEDULE 5.11, THE BORROWER IS NOT OBLIGATED OR UNDER ANY LIABILITY WHATSOEVER
TO MAKE ANY PAYMENTS OF A MATERIAL NATURE BY WAY OF ROYALTIES, FEES OR OTHERWISE
TO ANY OWNER OF, LICENSOR OF, OR OTHER CLAIMANT TO, ANY INTELLECTUAL PROPERTY
RIGHTS.


 


22

--------------------------------------------------------------------------------



 


(D)           OTHER INTELLECTUAL PROPERTY NEEDED FOR BUSINESS.  EXCEPT FOR
OFF-THE-SHELF SOFTWARE AND AS DISCLOSED ON SCHEDULE 5.11, THE OWNED INTELLECTUAL
PROPERTY AND THE LICENSED INTELLECTUAL PROPERTY CONSTITUTE ALL INTELLECTUAL
PROPERTY RIGHTS USED OR NECESSARY TO CONDUCT THE BORROWER’S BUSINESS AS IT IS
PRESENTLY CONDUCTED OR AS THE BORROWER REASONABLY FORESEES CONDUCTING IT.


 


(E)           INFRINGEMENT.  EXCEPT AS DISCLOSED ON SCHEDULE 5.11, THE BORROWER
HAS NO KNOWLEDGE OF, AND HAS NOT RECEIVED ANY WRITTEN CLAIM OR NOTICE ALLEGING,
ANY INFRINGEMENT OF ANOTHER PERSON’S INTELLECTUAL PROPERTY RIGHTS (INCLUDING ANY
WRITTEN CLAIM THAT THE BORROWER MUST LICENSE OR REFRAIN FROM USING THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY) NOR, TO THE BORROWER’S
KNOWLEDGE, IS THERE ANY THREATENED CLAIM OR ANY REASONABLE BASIS FOR ANY SUCH
CLAIM.


 

Section 5.12           Plans.  Except as disclosed to the Lender in writing
prior to the date hereof, neither the Borrower nor any ERISA Affiliate
(i) maintains or has maintained any Pension Plan, (ii) contributes or has
contributed to any Multiemployer Plan or (iii) provides or has provided
post-retirement medical or insurance benefits with respect to employees or
former employees (other than benefits required under Section 601 of ERISA,
Section 4980B of the IRC or applicable state law).  Neither the Borrower nor any
ERISA Affiliate has received any notice or has any knowledge to the effect that
it is not in full compliance with any of the requirements of ERISA, the IRC or
applicable state law with respect to any Plan.  No Reportable Event exists in
connection with any Pension Plan.  Each Plan which is intended to qualify under
the IRC is so qualified, and no fact or circumstance exists which may have an
adverse effect on the Plan’s tax-qualified status.  Neither the Borrower nor any
ERISA Affiliate has (i) any accumulated funding deficiency (as defined in
Section 302 of ERISA and Section 412 of the IRC) under any Plan, whether or not
waived, (ii) any liability under Section 4201 or 4243 of ERISA for any
withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan or (iii) any liability or knowledge of any facts or
circumstances which could result in any liability to the Pension Benefit
Guaranty Corporation, the Internal Revenue Service, the Department of Labor or
any participant in connection with any Plan (other than routine claims for
benefits under the Plan).

 

Section 5.13           Default.  The Borrower is in compliance with all
provisions of all agreements, instruments, decrees and orders to which it is a
party or by which it or its property is bound or affected, the breach or default
of which could have a material adverse effect on the Borrower’s financial
condition, properties or operations.  Notwithstanding the foregoing, the
Borrower is in default of terms under the Existing Credit Facility and the Annex
Convertible Senior Subordinated Note.

 

Section 5.14           Environmental Matters.

 


(A)           EXCEPT AS DISCLOSED ON SCHEDULE 5.14, THERE ARE NOT PRESENT IN, ON
OR UNDER THE PREMISES ANY HAZARDOUS SUBSTANCES IN SUCH FORM OR QUANTITY AS TO
CREATE ANY MATERIAL LIABILITY OR OBLIGATION FOR EITHER THE BORROWER OR THE
LENDER UNDER THE COMMON LAW OF ANY JURISDICTION OR UNDER ANY ENVIRONMENTAL LAW,
AND NO HAZARDOUS SUBSTANCES HAVE EVER BEEN

 

23

--------------------------------------------------------------------------------


 


STORED, BURIED, SPILLED, LEAKED, DISCHARGED, EMITTED OR RELEASED IN, ON OR UNDER
THE PREMISES IN SUCH A WAY AS TO CREATE ANY SUCH MATERIAL LIABILITY.


 


(B)           EXCEPT AS DISCLOSED ON SCHEDULE 5.14, THE BORROWER HAS NOT
DISPOSED OF HAZARDOUS SUBSTANCES IN SUCH A MANNER AS TO CREATE ANY MATERIAL
LIABILITY UNDER ANY ENVIRONMENTAL LAW.


 


(C)           EXCEPT AS DISCLOSED ON SCHEDULE 5.14, THERE HAVE NOT EXISTED IN
THE PAST, NOR ARE THERE ANY THREATENED OR IMPENDING REQUESTS, CLAIMS, NOTICES,
INVESTIGATIONS, DEMANDS, ADMINISTRATIVE PROCEEDINGS, HEARINGS OR LITIGATION
RELATING IN ANY WAY TO THE PREMISES OR THE BORROWER, ALLEGING MATERIAL LIABILITY
UNDER, VIOLATION OF, OR NONCOMPLIANCE WITH ANY ENVIRONMENTAL LAW OR ANY LICENSE,
PERMIT OR OTHER AUTHORIZATION ISSUED PURSUANT THERETO.


 


(D)           EXCEPT AS DISCLOSED ON SCHEDULE 5.14, THE BORROWER’S BUSINESSES
ARE AND HAVE IN THE PAST ALWAYS BEEN CONDUCTED IN ACCORDANCE WITH ALL
ENVIRONMENTAL LAWS AND ALL LICENSES, PERMITS AND OTHER AUTHORIZATIONS REQUIRED
PURSUANT TO ANY ENVIRONMENTAL LAW AND NECESSARY FOR THE LAWFUL AND EFFICIENT
OPERATION OF SUCH BUSINESSES ARE IN THE BORROWER’S POSSESSION AND ARE IN FULL
FORCE AND EFFECT, NOR HAS THE BORROWER BEEN DENIED INSURANCE ON GROUNDS RELATED
TO POTENTIAL ENVIRONMENTAL LIABILITY.  NO PERMIT REQUIRED UNDER ANY
ENVIRONMENTAL LAW IS SCHEDULED TO EXPIRE WITHIN 12 MONTHS AND THERE IS NO THREAT
THAT ANY SUCH PERMIT WILL BE WITHDRAWN, TERMINATED, LIMITED OR MATERIALLY
CHANGED.


 


(E)           EXCEPT AS DISCLOSED ON SCHEDULE 5.14, THE PREMISES ARE NOT AND
NEVER HAVE BEEN LISTED ON THE NATIONAL PRIORITIES LIST, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY INFORMATION SYSTEM OR ANY
SIMILAR FEDERAL, STATE OR LOCAL LIST, SCHEDULE, LOG, INVENTORY OR DATABASE.


 


(F)            THE BORROWER HAS DELIVERED TO THE LENDER ALL ENVIRONMENTAL
ASSESSMENTS, AUDITS, REPORTS, PERMITS, LICENSES AND OTHER DOCUMENTS DESCRIBING
OR RELATING IN ANY WAY TO THE PREMISES OR THE BORROWER’S BUSINESSES.


 

Section 5.15           Submissions to Lender.  All financial and other
information provided to the Lender by or on behalf of the Borrower in connection
with the Borrower’s request for the credit facilities contemplated hereby
(including, without limitation, the cash budget that was approved by the Lender
prior to the Lender setting the financial covenants contained herein) (i) is
true and correct in all material respects, (ii) does not omit any material fact
necessary to make such information not misleading and, (iii) as to projections,
valuations or proforma financial statements, present a good faith opinion as to
such projections, valuations and proforma condition and results.

 

Section 5.16           Financing Statements.  The Borrower has authorized the
filing of financing statements sufficient when filed to perfect the Security
Interest and the other security interests created by the Security Documents. 
When such financing statements are filed in the offices noted therein, the
Lender will have a valid and perfected security interest in all Collateral which
is capable of being perfected by filing financing statements.  None of the
Collateral is or

 

24

--------------------------------------------------------------------------------


 

will become a fixture on real estate, unless a sufficient fixture filing is in
effect with respect thereto.

 

Section 5.17           Rights to Payment.  Each right to payment and each
instrument, document, chattel paper and other agreement constituting or
evidencing Collateral is (or, in the case of all future Collateral, will be when
arising or issued) the valid, genuine and legally enforceable obligation,
subject to no defense, setoff or counterclaim, of the account debtor or other
obligor named therein or in the Borrower’s records pertaining thereto as being
obligated to pay such obligation.

 

Section 5.18           Bankruptcy Case.  The Borrower does not at this time
contemplate converting or dismissing the Bankruptcy Case, or stipulating to the
appointment of a chapter 11 trustee or examiner.

 

ARTICLE VI.

COVENANTS

 

So long as the Obligations shall remain unpaid, or the Credit Facility shall
remain outstanding, the Borrower will comply with the following requirements,
unless the Lender shall otherwise consent in writing:

 

Section 6.1             Reporting Requirements.  The Borrower will deliver, or
cause to be delivered, to the Lender each of the following, which shall be in
form and detail acceptable to the Lender:

 

(A)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, THE
BORROWER’S AUDITED FINANCIAL STATEMENTS WITH THE UNQUALIFIED OPINION OF
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY THE BORROWER AND ACCEPTABLE
TO THE LENDER, WHICH ANNUAL FINANCIAL STATEMENTS SHALL INCLUDE THE BORROWER’S
BALANCE SHEET AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED STATEMENTS OF
THE BORROWER’S INCOME, RETAINED EARNINGS AND CASH FLOWS FOR THE FISCAL YEAR THEN
ENDED, PREPARED, IF THE LENDER SO REQUESTS, ON A CONSOLIDATING AND CONSOLIDATED
BASIS TO INCLUDE ANY AFFILIATES, ALL IN REASONABLE DETAIL AND PREPARED IN
ACCORDANCE WITH GAAP, TOGETHER WITH (I) COPIES OF ALL MANAGEMENT LETTERS
PREPARED BY SUCH ACCOUNTANTS; (II) A REPORT SIGNED BY SUCH ACCOUNTANTS STATING
THAT IN MAKING THE INVESTIGATIONS NECESSARY FOR SAID OPINION THEY OBTAINED NO
KNOWLEDGE, EXCEPT AS SPECIFICALLY STATED, OF ANY DEFAULT OR EVENT OF DEFAULT AND
ALL RELEVANT FACTS IN REASONABLE DETAIL TO EVIDENCE, AND THE COMPUTATIONS AS TO,
WHETHER OR NOT THE BORROWER IS IN COMPLIANCE WITH THE FINANCIAL COVENANTS; AND
(III) A CERTIFICATE OF THE BORROWER’S CHIEF FINANCIAL OFFICER STATING THAT SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, FAIRLY
REPRESENT THE BORROWER’S FINANCIAL POSITION AND THE RESULTS OF ITS OPERATIONS,
AND WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY DEFAULT
OR EVENT OF DEFAULT AND, IF SO, STATING IN REASONABLE DETAIL THE FACTS WITH
RESPECT THERETO.  NOTWITHSTANDING THE FOREGOING, IT IS UNDERSTOOD THAT THE
OPINION OF INDEPENDENT

 

25

--------------------------------------------------------------------------------


 

CERTIFIED ACCOUNTANTS REFERENCED ABOVE IN THIS PARAGRAPH WITH RESPECT TO THE
BORROWER’S FISCAL YEAR ENDING SEPTEMBER 30, 2005 WILL BE SUBJECT TO A “GOING
CONCERN” QUALIFICATION.

 

(B)           MONTHLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN 30 DAYS AFTER THE END OF EACH MONTH, THE UNAUDITED/INTERNAL BALANCE
SHEET AND STATEMENTS OF INCOME AND RETAINED EARNINGS OF THE BORROWER AS AT THE
END OF AND FOR SUCH MONTH AND FOR THE YEAR TO DATE PERIOD THEN ENDED, PREPARED,
IF THE LENDER SO REQUESTS, ON A CONSOLIDATING AND CONSOLIDATED BASIS TO INCLUDE
ANY AFFILIATES, IN REASONABLE DETAIL AND STATING IN COMPARATIVE FORM THE FIGURES
FOR THE CORRESPONDING DATE AND PERIODS IN THE PREVIOUS YEAR, ALL PREPARED IN
ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS AND WHICH FAIRLY
REPRESENT THE BORROWER’S FINANCIAL POSITION AND THE RESULTS OF ITS OPERATIONS;
AND ACCOMPANIED BY A CERTIFICATE OF THE BORROWER’S CHIEF FINANCIAL OFFICER,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO STATING (I) THAT SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT
ADJUSTMENTS, AND FAIRLY REPRESENT THE BORROWER’S FINANCIAL POSITION AND THE
RESULTS OF ITS OPERATIONS, (II) WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT NOT THERETOFORE REPORTED AND
REMEDIED AND, IF SO, STATING IN REASONABLE DETAIL THE FACTS WITH RESPECT
THERETO, AND (III) ALL RELEVANT FACTS IN REASONABLE DETAIL TO EVIDENCE, AND THE
COMPUTATIONS AS TO, WHETHER OR NOT THE BORROWER IS IN COMPLIANCE WITH THE
FINANCIAL COVENANTS.

 

(C)           COLLATERAL REPORTS.  WITHIN 15 DAYS AFTER THE END OF EACH MONTH OR
MORE FREQUENTLY IF THE LENDER SO REQUIRES, A DETAILED AGING OF THE BORROWER’S
ACCOUNTS RECEIVABLE AND ITS ACCOUNTS PAYABLE, DETAILED INVENTORY REPORTS BY
INVENTORY CLASS AND BY INVENTORY LOCATION, AN INVENTORY CERTIFICATION REPORT,
AND A CALCULATION OF THE BORROWER’S ACCOUNTS, ELIGIBLE ACCOUNTS, INVENTORY AND
ELIGIBLE INVENTORY AS AT THE END OF SUCH MONTH OR SHORTER TIME PERIOD.

 

(D)           PROJECTIONS.  NO LATER THAN 30 DAYS PRIOR TO THE FIRST DAY OF EACH
FISCAL YEAR, THE BORROWER’S PROJECTED BALANCE SHEETS, INCOME STATEMENTS,
STATEMENTS OF CASH FLOW AND PROJECTED AVAILABILITY FOR EACH MONTH OF SUCH FISCAL
YEAR, EACH IN REASONABLE DETAIL.  SUCH ITEMS WILL BE  CERTIFIED BY THE OFFICER
WHO IS THE BORROWER’S CHIEF FINANCIAL OFFICER AS BEING THE MOST ACCURATE
PROJECTIONS AVAILABLE AND IDENTICAL TO THE PROJECTIONS USED BY THE BORROWER FOR
INTERNAL PLANNING PURPOSES AND BE DELIVERED WITH A STATEMENT OF UNDERLYING
ASSUMPTIONS AND SUCH SUPPORTING SCHEDULES AND INFORMATION AS THE LENDER MAY IN
ITS DISCRETION REQUIRE.

 

(E)           WEEKLY REPORTS.  WEEKLY (ON OR BEFORE WEDNESDAY OF EACH WEEK), OR
MORE FREQUENTLY IF THE LENDER SO REQUIRES, THE BORROWER’S REPORTS OF GROSS
SALES, COLLECTIONS AND CASH DISBURSEMENTS FOR THE PRIOR WEEK AND A REPORT OF ALL
VARIANCES BETWEEN THE CASH BUDGET AND THE ACTUAL BUDGET FOR SUCH WEEK.

 

(F)            DAILY REPORTS.  DAILY, REPORTS OF THE BORROWER’S SALES, CREDIT
MEMOS, CASH COLLECTIONS AND OTHER ADJUSTMENTS WITH RESPECT TO THE BORROWER’S
ACCOUNTS, ALONG WITH SUPPORTING DOCUMENTATION AS REQUESTED BY THE LENDER FROM
TIME TO TIME (INCLUDING,

 

26

--------------------------------------------------------------------------------


 

WITHOUT LIMITATION, INVOICE REGISTERS, CASH RECEIPTS JOURNALS, COPIES OF
INVOICES, BILLS OF LADING AND CUSTOMER REMITTANCES);

 

(G)           CUSTOMER LISTS.  AT THE SAME TIME AS DELIVERY OF THE MONTHLY
FINANCIAL STATEMENTS REQUIRED UNDER SECTION 6.1(B) FOR THE MONTHS ENDED
MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31 OF EACH YEAR, AN UPDATED
CUSTOMER LIST, INCLUDING CONTACT NAMES AND ADDRESSES OF BORROWER’S ACCOUNT
DEBTORS.

 

(H)           BANKRUPTCY COURT REPORTING.  CONCURRENTLY WITH THE FILING OR
SERVICE THEREOF, COPIES OF ALL REPORTS, PLEADINGS, MOTIONS, APPLICATIONS,
FINANCIAL INFORMATION AND OTHER DOCUMENTS FILED BY OR ON BEHALF OF THE BORROWER
WITH THE BANKRUPTCY COURT OR THE U.S. TRUSTEE ASSIGNED TO THE BANKRUPTCY CASE.

 

(I)            CASH BUDGET.  IF AN APPROVED PLAN OF REORGANIZATION HAS NOT BEEN
APPROVED BY THE BANKRUPTCY COURT IN THE BANKRUPTCY CASE AT LEAST 45 DAYS PRIOR
TO THE EXPIRATION OF THE CURRENT APPROVED CASH BUDGET OF THE BORROWER, NO LESS
THAN 45 DAYS BEFORE THE EXPIRATION OF SUCH APPROVED CASH BUDGET, BORROWER’S CASH
BUDGET FOR THE PERIOD BEGINNING AFTER THE EXPIRATION OF SUCH APPROVED CASH
BUDGET AND ENDING ON JULY 31, 2006, WHICH BUDGET SHALL BE ACCEPTABLE TO THE
LENDER IN ITS SOLE DISCRETION EXERCISED IN A COMMERCIALLY REASONABLE MANNER.

 

(J)            LITIGATION.  IMMEDIATELY AFTER THE COMMENCEMENT THEREOF, NOTICE
IN WRITING OF ALL LITIGATION AND OF ALL PROCEEDINGS BEFORE ANY GOVERNMENTAL OR
REGULATORY AGENCY AFFECTING THE BORROWER (I) OF THE TYPE DESCRIBED IN
SECTION 5.14(C) OR (II) WHICH SEEK A MONETARY RECOVERY AGAINST THE BORROWER IN
EXCESS OF $50,000.

 

(K)           DEFAULTS.  WHEN ANY OFFICER OF THE BORROWER BECOMES AWARE OF THE
PROBABLE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, AND NO LATER THAN 3 DAYS
AFTER SUCH OFFICER BECOMES AWARE OF SUCH DEFAULT OR EVENT OF DEFAULT, NOTICE OF
SUCH OCCURRENCE, TOGETHER WITH A DETAILED STATEMENT BY A RESPONSIBLE OFFICER OF
THE BORROWER OF THE STEPS BEING TAKEN BY THE BORROWER TO CURE THE EFFECT
THEREOF.

 

(L)            PLANS.  AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN 30 DAYS
AFTER THE BORROWER KNOWS OR HAS REASON TO KNOW THAT ANY REPORTABLE EVENT WITH
RESPECT TO ANY PENSION PLAN HAS OCCURRED, A STATEMENT SIGNED BY THE OFFICER WHO
IS THE BORROWER’S CHIEF FINANCIAL OFFICER SETTING FORTH DETAILS AS TO SUCH
REPORTABLE EVENT AND THE ACTION WHICH THE BORROWER PROPOSES TO TAKE WITH RESPECT
THERETO, TOGETHER WITH A COPY OF THE NOTICE OF SUCH REPORTABLE EVENT TO THE
PENSION BENEFIT GUARANTY CORPORATION.  AS SOON AS POSSIBLE, AND IN ANY EVENT
WITHIN 10 DAYS AFTER THE BORROWER FAILS TO MAKE ANY QUARTERLY CONTRIBUTION
REQUIRED WITH RESPECT TO ANY PENSION PLAN UNDER SECTION 412(M) OF THE IRC, THE
BORROWER WILL DELIVER TO THE LENDER A STATEMENT SIGNED BY THE OFFICER WHO IS THE
BORROWER’S CHIEF FINANCIAL OFFICER SETTING FORTH DETAILS AS TO SUCH FAILURE AND
THE ACTION WHICH THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO, TOGETHER
WITH A COPY OF ANY NOTICE OF SUCH FAILURE REQUIRED TO BE PROVIDED TO THE PENSION
BENEFIT GUARANTY CORPORATION.  AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN TEN
DAYS AFTER THE BORROWER KNOWS OR HAS REASON TO

 

27

--------------------------------------------------------------------------------


 

KNOW THAT IT HAS OR IS REASONABLY EXPECTED TO HAVE ANY LIABILITY UNDER SECTIONS
4201 OR 4243 OF ERISA FOR ANY WITHDRAWAL, PARTIAL WITHDRAWAL, REORGANIZATION OR
OTHER EVENT UNDER ANY MULTIEMPLOYER PLAN, THE BORROWER WILL DELIVER TO THE
LENDER A STATEMENT OF THE BORROWER’S CHIEF FINANCIAL OFFICER SETTING FORTH
DETAILS AS TO SUCH LIABILITY AND THE ACTION WHICH THE BORROWER PROPOSES TO TAKE
WITH RESPECT THERETO.

 

(M)          DISPUTES.  PROMPTLY UPON KNOWLEDGE THEREOF, NOTICE OF (I) ANY
DISPUTES OR CLAIMS BY THE BORROWER’S CUSTOMERS  EXCEEDING $10,000 INDIVIDUALLY
OR $20,000 IN THE AGGREGATE DURING ANY FISCAL YEAR; (II) CREDIT MEMOS; AND
(III) ANY GOODS RETURNED TO OR RECOVERED BY THE BORROWER.

 

(N)           OFFICERS AND DIRECTORS.  PROMPTLY UPON KNOWLEDGE THEREOF, NOTICE
OF ANY CHANGE IN THE PERSONS CONSTITUTING THE BORROWER’S OFFICERS AND DIRECTORS.

 

(O)           COLLATERAL.  PROMPTLY UPON KNOWLEDGE THEREOF, NOTICE OF ANY LOSS
OF OR MATERIAL DAMAGE TO ANY COLLATERAL OR OF ANY SUBSTANTIAL ADVERSE CHANGE IN
ANY COLLATERAL OR THE PROSPECT OF PAYMENT THEREOF.

 

(P)           COMMERCIAL TORT CLAIMS.  PROMPTLY UPON KNOWLEDGE THEREOF, NOTICE
OF ANY COMMERCIAL TORT CLAIMS IT MAY BRING AGAINST ANY PERSON, INCLUDING THE
NAME AND ADDRESS OF EACH DEFENDANT, A SUMMARY OF THE FACTS, AN ESTIMATE OF THE
BORROWER’S DAMAGES, COPIES OF ANY COMPLAINT OR DEMAND LETTER SUBMITTED BY THE
BORROWER, AND SUCH OTHER INFORMATION AS THE LENDER MAY REQUEST.

 

(Q)           INTELLECTUAL PROPERTY.

 

(i)            30 days prior written notice of Borrower’s intent to acquire
material Intellectual Property Rights; and upon request shall provide the Lender
with copies of all proposed documents and agreements concerning such rights.

 

(ii)           Promptly upon knowledge thereof, notice of (A) any Infringement
of its Intellectual Property Rights by others, (B) claims that the Borrower is
Infringing another Person’s Intellectual Property Rights and (C) any threatened
cancellation, termination or material limitation of its Intellectual Property
Rights.

 

(iii)          Promptly upon receipt, copies of all registrations and filings
with respect to its Intellectual Property Rights.

 

(R)            REPORTS TO OWNERS.  PROMPTLY UPON THEIR DISTRIBUTION, COPIES OF
ALL FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS WHICH THE BORROWER SHALL
HAVE SENT TO ITS OWNERS.

 

(S)           SEC FILINGS.  PROMPTLY AFTER THE SENDING OR FILING THEREOF, COPIES
OF ALL REGULAR AND PERIODIC REPORTS WHICH THE BORROWER SHALL FILE WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE.

 

28

--------------------------------------------------------------------------------


 

(T)            TAX RETURNS OF BORROWER.  AS SOON AS POSSIBLE, AND IN ANY EVENT
NO LATER THAN 30 DAYS AFTER THEY ARE FILED, COPIES OF THE STATE AND FEDERAL
INCOME TAX RETURNS AND ALL SCHEDULES THERETO OF THE BORROWER.

 

(U)           VIOLATIONS OF LAW.  PROMPTLY UPON KNOWLEDGE THEREOF, NOTICE OF THE
BORROWER’S VIOLATION OF ANY LAW, RULE OR REGULATION, THE NON-COMPLIANCE WITH
WHICH COULD MATERIALLY AND ADVERSELY AFFECT THE FINANCIAL CONDITION, PROPERTIES
OR OPERATIONS OF THE BORROWER.

 

(V)           OTHER REPORTS.  FROM TIME TO TIME, WITH REASONABLE PROMPTNESS, ANY
AND ALL RECEIVABLES SCHEDULES, INVENTORY REPORTS, COLLECTION REPORTS, DEPOSIT
RECORDS, EQUIPMENT SCHEDULES, COPIES OF INVOICES TO ACCOUNT DEBTORS, SHIPMENT
DOCUMENTS AND DELIVERY RECEIPTS FOR GOODS SOLD, AND SUCH OTHER MATERIAL,
REPORTS, RECORDS OR INFORMATION AS THE LENDER MAY REQUEST.

 

Section 6.2             Financial Covenants.

 


(A)           MINIMUM AVAILABILITY.        THE BORROWER SHALL MAINTAIN AT ALL
TIMES AVAILABILITY NOT LESS THAN THE AMOUNTS SET FORTH FOR SUCH DATE AS FOLLOWS:


 

Dates

 

Minimum Availability

 

Closing through 12/02/05

 

$

2,000,000.00

 

12/3/05 through 12/30/05

 

$

1,750,000.00

 

12/31/05 and at all times thereafter

 

$

1,500,000.00

 


 


(B)           MINIMUM NET CASH FLOW.  THE BORROWER WILL ACHIEVE, FOR THE TEST
PERIODS SET FORTH BELOW, NET CASH FLOW IN AN AMOUNT NOT LESS THAN THE AMOUNT SET
FORTH BELOW:

 

Test Period

 

Minimum Net Cash Flow

 

10/1/05 through 12/2/05

 

$

(900,000

)

10/29/05 through 12/30/05

 

$

(600,000

)

12/3/05 through 1/27/06

 

$

(1,800,000

)

12/31/05 through 2/24/06

 

$

200,000

 

 


(C)           MINIMUM GROSS SALES.      THE BORROWER WILL ACHIEVE, FOR EACH
PERIOD DESCRIBED BELOW, GROSS SALES OF NOT LESS THAN THE AMOUNT SET FORTH FOR
EACH SUCH PERIOD:


 

Period

 

Minimum Gross Sales

 

10/1/05 through 10/31/05

 

$

3,600,000

 

11/1/05 through 11/30/05

 

$

3,000,000

 

12/1/05 through 12/31/05

 

$

3,600,000

 

1/1/06 through 1/31/06

 

$

4,300,000

 

2/1/06 through 2/28/06

 

$

3,900,000

 

3/1/06 through 3/31/06

 

$

5,100,000

 

4/1/06 through 4/30/06

 

$

4,500,000

 

5/1/05 through 5/31/06

 

$

5,200,000

 

6/1/05 through 6/30/06

 

$

5,200,000

 

7/1/06 through 7/31/06

 

$

4,700,000

 

 

29

--------------------------------------------------------------------------------


 


(D)           MINIMUM NET SALES.           IN THE EVENT THAT THE BORROWER FAILS
TO ACHIEVE THE MINIMUM GROSS SALES REQUIRED BY SECTION 6.2(C) FOR ANY PERIOD SET
FORTH ABOVE, THE BORROWER WILL ACHIEVE, FOR THE PERIOD SET FORTH BELOW ENDING ON
THE SAME END DATE AS THE PERIOD FOR WHICH THE BORROWER FAILED SUCH MINIMUM GROSS
SALES COVENANT, CUMULATIVE NET SALES OF NOT LESS THAN THE AMOUNT SET FORTH FOR
THE PERIOD ENDING ON SUCH DATE SET FORTH BELOW:

 

Period

 

Minimum Net Sales

 

 

 

 

 

10/1/05 through 10/31/05

 

$

3,100,000

 

10/1/05 through 11/30/05

 

$

5,700,000

 

10/1/05 through 12/31/05

 

$

8,600,000

 

10/1/05 through 1/31/06

 

$

12,100,000

 

10/1/05 through 2/28/06

 

$

15,500,000

 

10/1/05 through 3/31/06

 

$

19,700,000

 

10/1/05 through 4/30/06

 

$

23,700,000

 

10/1/05 through 5/31/06

 

$

27,800,000

 

10/1/05 through 6/30/06

 

$

32,000,000

 

10/1/05 through 7/31/06

 

$

36,000,000

 

 


(E)           NEW COVENANTS.    ON OR BEFORE FEBRUARY 24, 2006, THE LENDER SHALL
SET NEW COVENANT LEVELS FOR SECTION 6.2(B) FOR PERIODS AFTER SUCH DATE.  THE NEW
COVENANT LEVELS WILL BE BASED UPON THE BORROWER’S PROJECTIONS AND CASH BUDGET
FOR SUCH PERIODS RECEIVED BY THE LENDER PURSUANT TO SECTIONS 6.1(D) AND
6.1(I) AND SHALL BE NO LESS STRINGENT THAN THE PRESENT LEVELS; PROVIDED THAT
WITH RESPECT TO SECTION 6.2(B), THE NEW COVENANT LEVELS WILL BE BASED ON A
$500,000 NEGATIVE VARIANCE BASED UPON THE PROJECTIONS AND UPDATED CASH FLOW
BUDGET FOR SUCH PERIODS.


 

Section 6.3             Permitted Liens; Financing Statements.

 


(A)           THE BORROWER WILL NOT CREATE, INCUR OR SUFFER TO EXIST ANY LIEN
(OTHER THAN LIENS IN CONNECTION WITH THE EXISTING CREDIT FACILITY, WHICH LIENS
SHALL BE TERMINATED PROMPTLY UPON THE REPAYMENT OF THE EXISTING CREDIT FACILITY
WITH THE PROCEEDS OF THE TERM ADVANCE AND THOSE ADVANCES MADE PURSUANT TO THE
WELLS FARGO CREDIT FACILITY) OR OF ANY OF ITS ASSETS, NOW OWNED OR HEREAFTER
ACQUIRED, TO SECURE ANY INDEBTEDNESS; EXCLUDING, HOWEVER, FROM THE OPERATION OF
THE FOREGOING, THE FOLLOWING (EACH A “PERMITTED LIEN”; COLLECTIVELY, “PERMITTED
LIENS”):


 

(I)            IN THE CASE OF ANY OF THE BORROWER’S PROPERTY WHICH IS NOT
COLLATERAL, COVENANTS, RESTRICTIONS, RIGHTS, EASEMENTS AND MINOR IRREGULARITIES
IN TITLE WHICH

 

30

--------------------------------------------------------------------------------


 

DO NOT MATERIALLY INTERFERE WITH THE BORROWER’S BUSINESS OR OPERATIONS AS
PRESENTLY CONDUCTED;

 

(II)           LIENS IN EXISTENCE ON THE DATE HEREOF AND LISTED IN SCHEDULE 6.3
HERETO, SECURING INDEBTEDNESS FOR BORROWED MONEY PERMITTED UNDER SECTION 6.4;

 

(III)          THE SECURITY INTEREST AND LIENS CREATED BY THE SECURITY
DOCUMENTS;

 

(IV)          LIENS IN FAVOR OF WELLS FARGO THAT ARE SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT;

 

(V)           PURCHASE MONEY SECURITY INTERESTS FOR PRE-EXISTING FINANCED
PERSONAL PROPERTY AND LEASES OF EQUIPMENT;

 

(VI)          THE CARVEOUT (AS DEFINED IN THE FINAL FINANCING ORDER); AND

 

(VII)         LIENS TO SECURE INDEBTEDNESS PERMITTED BY SECTION 6.4(B) BUT
SOLELY WITH RESPECT TO PREMIUMS SO FINANCED.

 


(B)           THE BORROWER WILL NOT AMEND ANY FINANCING STATEMENTS IN FAVOR OF
THE LENDER EXCEPT AS PERMITTED BY LAW.  ANY AUTHORIZATION BY THE LENDER TO ANY
PERSON TO AMEND FINANCING STATEMENTS IN FAVOR OF THE LENDER SHALL BE IN WRITING.


 

Section 6.4             Indebtedness.  The Borrower will not incur, create,
assume or permit to exist any indebtedness or liability on account of deposits
or advances or any indebtedness for borrowed money or letters of credit issued
on the Borrower’s behalf, or any other indebtedness or liability evidenced by
notes, bonds, debentures or similar obligations, except:

 

(A)           INDEBTEDNESS ARISING HEREUNDER;

 

(B)           INSURANCE PREMIUM FINANCING IN AN AMOUNT NOT TO EXCEED $700,000.00
PER CALENDAR YEAR.

 

(C)           INDEBTEDNESS OF THE BORROWER IN EXISTENCE ON THE DATE HEREOF AND
LISTED IN SCHEDULE 6.4 HERETO; AND

 

(D)           INDEBTEDNESS RELATING TO PERMITTED LIENS.

 

Section 6.5             Guaranties.  The Borrower will not assume, guarantee,
endorse or otherwise become directly or contingently liable in connection with
any obligations of any other Person, except:

 

(A)           THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS BY THE BORROWER FOR
DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS; AND

 

31

--------------------------------------------------------------------------------


 

(B)           GUARANTIES, ENDORSEMENTS AND OTHER DIRECT OR CONTINGENT
LIABILITIES IN CONNECTION WITH THE OBLIGATIONS OF OTHER PERSONS, IN EXISTENCE ON
THE DATE HEREOF AND LISTED IN SCHEDULE 6.4 HERETO.

 

Section 6.6             Investments and Subsidiaries.  The Borrower will not
make or permit to exist any loans or advances to, or make any investment or
acquire any interest whatsoever in, any other Person or Affiliate, including any
partnership or joint venture, nor purchase or hold beneficially any stock or
other securities or evidence of indebtedness of any other Person or Affiliate,
except:

 

(A)           INVESTMENTS IN DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA
OR ANY AGENCY OR INSTRUMENTALITY THEREOF WHOSE OBLIGATIONS CONSTITUTE FULL FAITH
AND CREDIT OBLIGATIONS OF THE UNITED STATES OF AMERICA HAVING A MATURITY OF ONE
YEAR OR LESS, COMMERCIAL PAPER ISSUED BY U.S.  CORPORATIONS RATED “A-1” OR “A-2”
BY STANDARD & POOR’S RATINGS SERVICES OR “P-1” OR “P-2” BY MOODY’S INVESTORS
SERVICE OR CERTIFICATES OF DEPOSIT OR BANKERS’ ACCEPTANCES HAVING A MATURITY OF
ONE YEAR OR LESS ISSUED BY MEMBERS OF THE FEDERAL RESERVE SYSTEM HAVING DEPOSITS
IN EXCESS OF $100,000,000 (WHICH CERTIFICATES OF DEPOSIT OR BANKERS’ ACCEPTANCES
ARE FULLY INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION);

 

(B)           TRAVEL ADVANCES OR LOANS TO THE BORROWER’S OFFICERS AND EMPLOYEES
NOT EXCEEDING AT ANY ONE TIME AN AGGREGATE OF $25,000;

 

(C)           PREPAID RENT NOT EXCEEDING ONE MONTH (EXCEPT THAT, WITH RESPECT TO
THE BORROWER’S LEASES OF PREMISES IN IRVINE, CALIFORNIA AND IN CLEARFIELD, UTAH,
PREPAID RENT MAY NOT EXCEED TWO MONTHS) OR SECURITY DEPOSITS, IN EACH CASE,
EXCEPT AS APPROVED BY ORDER OF THE BANKRUPTCY COURT IN THE BANKRUPTCY CASE; AND

 

(D)           CURRENT INVESTMENTS IN THE SUBSIDIARIES IN EXISTENCE ON THE DATE
HEREOF AND LISTED IN SCHEDULE 5.5 HERETO.

 

Section 6.7             Dividends and Distributions.  The Borrower will not
declare or pay any dividends (other than dividends payable solely in stock of
the Borrower) on any class of its stock, or make any payment on account of the
purchase, redemption or other retirement of any shares of such stock, or other
securities or evidence of its indebtedness or make any distribution in respect
thereof, either directly or indirectly, without the prior written consent of the
Lender.

 

Section 6.8             Salaries.  The Borrower will not pay excessive or
unreasonable salaries, bonuses, commissions, consultant fees or other
compensation.

 

Section 6.9             Books and Records; Collateral Examination, Inspection
and Appraisals.

 


(A)           THE BORROWER WILL KEEP ACCURATE BOOKS OF RECORD AND ACCOUNT FOR
ITSELF PERTAINING TO THE COLLATERAL AND PERTAINING TO THE BORROWER’S BUSINESS
AND FINANCIAL CONDITION AND SUCH OTHER MATTERS AS THE LENDER MAY FROM TIME TO
TIME REQUEST IN WHICH TRUE AND COMPLETE ENTRIES WILL BE MADE IN ACCORDANCE WITH
GAAP AND, UPON THE LENDER’S REQUEST, AND AT

 

32

--------------------------------------------------------------------------------


 


BORROWER’S EXPENSE,  WILL PERMIT ANY OFFICER, EMPLOYEE, ATTORNEY, ACCOUNTANT OR
OTHER AGENT OF THE LENDER TO AUDIT, REVIEW, MAKE EXTRACTS FROM OR COPY ANY AND
ALL COMPANY AND FINANCIAL BOOKS AND RECORDS OF THE BORROWER AT ALL TIMES DURING
ORDINARY BUSINESS HOURS, TO SEND AND DISCUSS WITH ACCOUNT DEBTORS AND OTHER
OBLIGORS REQUESTS FOR VERIFICATION OF AMOUNTS OWED TO THE BORROWER, AND TO
DISCUSS THE BORROWER’S AFFAIRS WITH ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR
AGENTS.


 


(B)           THE BORROWER HEREBY IRREVOCABLY AUTHORIZES ALL ACCOUNTANTS AND
THIRD PARTIES TO DISCLOSE AND DELIVER TO THE LENDER OR ITS DESIGNATED AGENT, AT
THE BORROWER’S EXPENSE, ALL FINANCIAL INFORMATION, BOOKS AND RECORDS, WORK
PAPERS, MANAGEMENT REPORTS AND OTHER INFORMATION IN THEIR POSSESSION REGARDING
THE BORROWER.


 


(C)           THE BORROWER WILL PERMIT THE LENDER OR ITS EMPLOYEES, ACCOUNTANTS,
ATTORNEYS OR AGENTS, TO EXAMINE AND INSPECT ANY COLLATERAL OR ANY OTHER PROPERTY
OF THE BORROWER AT ANY TIME DURING ORDINARY BUSINESS HOURS.


 


(D)           THE LENDER MAY ALSO, FROM TIME TO TIME, NO MORE THAN ONE TIME EACH
CALENDAR YEAR, OBTAIN AT THE BORROWER’S EXPENSE AN APPRAISAL OF INVENTORY AND
EQUIPMENT BY AN APPRAISER ACCEPTABLE TO THE LENDER IN ITS SOLE DISCRETION;
PROVIDED THAT IF AT ANY TIME AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
THE LENDER MAY OBTAIN AT THE BORROWER’S EXPENSE AS MANY APPRAISALS OF INVENTORY
AND EQUIPMENT AS THE LENDER DEEMS APPROPRIATE IN ITS SOLE DISCRETION.


 

Section 6.10           Account Verification. 

 


(A)           THE LENDER OR ITS AGENT MAY AT ANY TIME AND FROM TIME TO TIME SEND
OR REQUIRE THE BORROWER TO SEND REQUESTS FOR VERIFICATION OF ACCOUNTS OR NOTICES
OF ASSIGNMENT TO ACCOUNT DEBTORS AND OTHER OBLIGORS.  THE LENDER OR ITS AGENT
MAY ALSO AT ANY TIME AND FROM TIME TO TIME TELEPHONE ACCOUNT DEBTORS AND OTHER
OBLIGORS TO VERIFY ACCOUNTS.


 


(B)           THE BORROWER SHALL PAY WHEN DUE EACH ACCOUNT PAYABLE DUE TO A
PERSON HOLDING A PERMITTED LIEN (AS A RESULT OF SUCH PAYABLE) ON ANY COLLATERAL.


 

Section 6.11           Compliance with Laws.

 


(A)           THE BORROWER SHALL (I) COMPLY WITH THE REQUIREMENTS OF APPLICABLE
LAWS AND REGULATIONS, THE NON-COMPLIANCE WITH WHICH WOULD MATERIALLY AND
ADVERSELY AFFECT ITS BUSINESS OR ITS FINANCIAL CONDITION AND (II) USE AND KEEP
THE COLLATERAL, AND REQUIRE THAT OTHERS USE AND KEEP THE COLLATERAL, ONLY FOR
LAWFUL PURPOSES, WITHOUT VIOLATION OF ANY FEDERAL, STATE OR LOCAL LAW, STATUTE
OR ORDINANCE.


 


(B)           WITHOUT LIMITING THE FOREGOING UNDERTAKINGS, THE BORROWER
SPECIFICALLY AGREES THAT IT WILL COMPLY WITH ALL APPLICABLE ENVIRONMENTAL LAWS
AND OBTAIN AND COMPLY WITH ALL PERMITS, LICENSES AND SIMILAR APPROVALS REQUIRED
BY ANY ENVIRONMENTAL LAWS, AND WILL NOT GENERATE, USE, TRANSPORT, TREAT, STORE
OR DISPOSE OF ANY HAZARDOUS SUBSTANCES IN SUCH A MANNER AS TO CREATE ANY
MATERIAL LIABILITY OR OBLIGATION UNDER THE COMMON LAW OF ANY JURISDICTION OR ANY
ENVIRONMENTAL LAW.

 

33

--------------------------------------------------------------------------------


 


(C)           THE BORROWER SHALL (I) ENSURE THAT NO OWNER SHALL BE LISTED ON THE
SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSON LIST OR OTHER SIMILAR LISTS
MAINTAINED BY THE OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”), THE DEPARTMENT OF
THE TREASURY OR INCLUDED IN ANY EXECUTIVE ORDERS, (II) NOT USE OR PERMIT THE USE
OF THE PROCEEDS OF THE CREDIT FACILITY OR ANY OTHER FINANCIAL ACCOMMODATION FROM
THE LENDER TO VIOLATE ANY OF THE FOREIGN ASSET CONTROL REGULATIONS OF OFAC OR
OTHER APPLICABLE LAW, (III) COMPLY WITH ALL APPLICABLE BANK SECRECY ACT LAWS AND
REGULATIONS, AS AMENDED FROM TIME TO TIME, AND (IV) OTHERWISE COMPLY WITH THE
USA PATRIOT ACT AS REQUIRED BY FEDERAL LAW AND THE LENDER’S POLICIES AND
PRACTICES.


 

Section 6.12           Payment of Taxes and Other Claims.  The Borrower will pay
or discharge, when due, (a) all taxes, assessments and governmental charges
levied or imposed upon it or upon its income or profits, upon any properties
belonging to it (including the Collateral) or upon or against the creation,
perfection or continuance of the Security Interest, prior to the date on which
penalties attach thereto, (b) all federal, state and local taxes required to be
withheld by it, and (c) all lawful claims for labor, materials and supplies
which, if unpaid, might by law become a Lien upon any properties of the
Borrower; provided, that the Borrower shall not be required to pay any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which proper reserves
have been made.

 

Section 6.13           Maintenance of Properties.

 


(A)           THE BORROWER WILL KEEP AND MAINTAIN THE COLLATERAL AND ALL OF ITS
OTHER PROPERTIES NECESSARY OR USEFUL IN ITS BUSINESS IN GOOD CONDITION, REPAIR
AND WORKING ORDER (NORMAL WEAR AND TEAR EXCEPTED) AND WILL FROM TIME TO TIME
REPLACE OR REPAIR ANY WORN, DEFECTIVE OR BROKEN PARTS; PROVIDED, HOWEVER, THAT
NOTHING IN THIS COVENANT SHALL PREVENT THE BORROWER FROM DISCONTINUING THE
OPERATION AND MAINTENANCE OF ANY OF ITS PROPERTIES IF SUCH DISCONTINUANCE IS, IN
THE BORROWER’S JUDGMENT, DESIRABLE IN THE CONDUCT OF THE BORROWER’S BUSINESS AND
NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO THE LENDER.  THE BORROWER WILL
TAKE ALL COMMERCIALLY REASONABLE STEPS NECESSARY TO PROTECT AND MAINTAIN ITS
INTELLECTUAL PROPERTY RIGHTS.


 


(B)           THE BORROWER WILL DEFEND THE COLLATERAL AGAINST ALL LIENS, CLAIMS
OR DEMANDS OF ALL PERSONS (OTHER THAN WELLS FARGO) CLAIMING THE COLLATERAL OR
ANY INTEREST THEREIN.  THE BORROWER WILL KEEP ALL COLLATERAL FREE AND CLEAR OF
ALL LIENS EXCEPT PERMITTED LIENS.  THE BORROWER WILL TAKE ALL COMMERCIALLY
REASONABLE STEPS NECESSARY TO PROSECUTE ANY PERSON INFRINGING ITS INTELLECTUAL
PROPERTY RIGHTS AND TO DEFEND ITSELF AGAINST ANY PERSON ACCUSING IT OF
INFRINGING ANY PERSON’S INTELLECTUAL PROPERTY RIGHTS.


 

Section 6.14           Insurance.  The Borrower will obtain and at all times
maintain insurance with insurers acceptable to the Lender, in such amounts, on
such terms (including any deductibles) and against such risks as may from time
to time be required by the Lender, but in all events in such amounts and against
such risks as is usually carried by companies engaged in similar business and
owning similar properties in the same general areas in which the Borrower
operates.  Without limiting the generality of the foregoing, the Borrower will
at all times maintain business interruption insurance and keep all tangible
Collateral insured against risks of

 

34

--------------------------------------------------------------------------------


 

fire (including so-called extended coverage), theft, collision (for Collateral
consisting of motor vehicles) and such other risks and in such amounts as the
Lender may reasonably request, with any loss payable to the Lender to the extent
of its interest, and all policies of such insurance shall contain a lender’s
loss payable endorsement for the Lender’s benefit, in form and substance
satisfactory to Lender.  All policies of liability insurance required hereunder
shall name the Lender as an additional insured.

 

Section 6.15           Preservation of Existence.  The Borrower will preserve
and maintain its existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in an orderly, efficient and regular manner.

 

Section 6.16           Delivery of Instruments, etc.  Upon request by the
Lender, the Borrower will promptly deliver to the Lender in pledge all
instruments, documents and chattel paper constituting Collateral, duly endorsed
or assigned by the Borrower.

 

Section 6.17           Sale or Transfer of Assets; Suspension of Business
Operations.  The Borrower will not sell, lease, assign, transfer or otherwise
dispose of (i) the stock of any Subsidiary, (ii) all or a substantial part of
its assets, or (iii) any Collateral or any interest therein (whether in one
transaction or in a series of transactions) to any other Person other than the
sale of Inventory in the ordinary course of business and will not liquidate,
dissolve or suspend business operations.  The Borrower will not transfer any
part of its ownership interest in any Intellectual Property Rights and will not
permit any agreement under which it has licensed Licensed Intellectual Property
to lapse.  If the Borrower transfers any Intellectual Property Rights with the
written consent of the Lender for value, then Borrower will pay over the
proceeds to the Lender for application to the Obligations.  The Borrower will
not license any other Person to use any of the Borrower’s Intellectual Property
Rights.

 

Section 6.18           Consolidation and Merger; Asset Acquisitions.  The
Borrower will not consolidate with or merge into any Person, or permit any other
Person to merge into it, or acquire (in a transaction analogous in purpose or
effect to a consolidation or merger) all or substantially all the assets of any
other Person.

 

Section 6.19           Sale and Leaseback.  The Borrower will not enter into any
arrangement, directly or indirectly, with any other Person whereby the Borrower
shall sell or transfer any real or personal property, whether now owned or
hereafter acquired, and then or thereafter rent or lease as lessee such property
or any part thereof or any other property which the Borrower intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

Section 6.20           Restrictions on Nature of Business.  The Borrower will
not engage in any line of business materially different from that presently
engaged in by the Borrower and will not purchase, lease or otherwise acquire
assets not related to its business.

 

35

--------------------------------------------------------------------------------


 

Section 6.21           Accounting.  The Borrower will not adopt any material
change in accounting principles other than as required by GAAP.  The Borrower
will not adopt, permit or consent to any change in its fiscal year.

 

Section 6.22           Discounts, etc.  After the occurrence and during the
continuation of an Event of Default, after notice from the Lender, the Borrower
will not grant any discount, credit or allowance to any customer of the Borrower
or accept any return of goods sold.  Prior to the occurrence of an Event of
Default, the Borrower will not grant any discount, credit or allowance to any
customer of the Borrower or accept any return of goods sold except in the
ordinary course of Borrower’s business in accordance with past practices of the
Borrower.  The Borrower will not at any time modify, amend, subordinate, cancel
or terminate the obligation of any account debtor or other obligor of the
Borrower.

 

Section 6.23           Plans.  Unless disclosed to the Lender pursuant to
Section 5.12, neither the Borrower nor any ERISA Affiliate will (i) adopt,
create, assume or become a party to any Pension Plan, (ii) incur any obligation
to contribute to any Multiemployer Plan, (iii) incur any obligation to provide
post-retirement medical or insurance benefits with respect to employees or
former employees (other than benefits required by law) or (iv) amend any Plan in
a manner that would materially increase its funding obligations.

 

Section 6.24           Place of Business; Name.  The Borrower will not transfer
its chief executive office or principal place of business, or move, relocate,
close or sell any business location.  The Borrower will not permit any tangible
Collateral or any records pertaining to the Collateral to be located in any
state or area in which, in the event of such location, a financing statement
covering such Collateral would be required to be, but has not in fact been,
filed in order to perfect the Security Interest.  The Borrower will not change
its name or jurisdiction of organization other than conversion into a Delaware
corporation pursuant to the terms of an Approved Plan of Reorganization
confirmed by the Bankruptcy Court.

 

Section 6.25           Constituent Documents; S Corporation Status.  The
Borrower will not amend its Constituent Documents.  The Borrower will not become
an S Corporation.

 

Section 6.26           Performance by the Lender.  If the Borrower at any time
fails to perform or observe any of the foregoing covenants contained in this
Article VI or elsewhere herein, and if such failure shall continue for a period
of ten calendar days after the Lender gives the Borrower written notice thereof
(or in the case of the agreements contained in Section 6.13 and Section 6.15,
immediately upon the occurrence of such failure, without notice or lapse of
time), the Lender may, but need not, perform or observe such covenant on behalf
and in the name, place and stead of the Borrower (or, at the Lender’s option, in
the Lender’s name) and may, but need not, take any and all other actions which
the Lender may reasonably deem necessary to cure or correct such failure
(including the payment of taxes, the satisfaction of Liens, the performance of
obligations owed to account debtors or other obligors, the procurement and
maintenance of insurance, the execution of assignments, security agreements and
financing statements, and the endorsement of instruments); and the Borrower
shall thereupon pay to the Lender on demand the amount of all monies expended
and all costs and expenses (including reasonable attorneys’ fees

 

36

--------------------------------------------------------------------------------


 

and legal expenses) incurred by the Lender in connection with or as a result of
the performance or observance of such agreements or the taking of such action by
the Lender, together with interest thereon from the date expended or incurred at
the Default Rate.  To facilitate the Lender’s performance or observance of such
covenants of the Borrower, the Borrower hereby irrevocably appoints the Lender,
or the Lender’s delegate, acting alone, as the Borrower’s attorney in fact
(which appointment is coupled with an interest) with the right (but not the
duty) from time to time to create, prepare, complete, execute, deliver, endorse
or file in the name and on behalf of the Borrower any and all instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and other agreements and writings required to be obtained,
executed, delivered or endorsed by the Borrower hereunder.

 

Section 6.27           Amendment of Wells Fargo Credit Facility.  The Borrower
shall not amend, modify, or revise any term or provision of the Wells Fargo
Credit Agreement without the prior written consent of Lender.

 

Section 6.28           Termination of Wells Fargo Credit Facility.  Subject to
Sections 2.7(b) and 2.13 of the Wells Fargo Credit Agreement, the Borrower shall
not terminate, repay, or refinance the Wells Fargo Credit Facility until it has
contemporaneously paid to Lender the outstanding principal balance of the Term
Note.

 

Section 6.29           Information for Exit Financing.  The Borrower shall
deliver to the Lender any information requested by the Lender which is necessary
for setting financial covenants for the Exit Financing.

 

ARTICLE VII.

EVENTS OF DEFAULT, RIGHTS AND REMEDIES

 

Section 7.1             Events of Default.  “Event of Default”, wherever used
herein, means any one of the following events:

 

(A)           DEFAULT IN THE PAYMENT OF ANY OBLIGATIONS WHEN THEY BECOME DUE AND
PAYABLE;

 

(B)           DEFAULT IN THE PERFORMANCE, OR BREACH, OF ANY COVENANT OR
AGREEMENT OF THE BORROWER CONTAINED IN THIS AGREEMENT OR ANY LOAN DOCUMENT;

 

(C)           A CHANGE OF CONTROL SHALL OCCUR;

 

(D)           ANY FINANCIAL COVENANT SHALL BECOME INAPPLICABLE DUE TO THE LAPSE
OF TIME AND THE FAILURE TO AMEND ANY SUCH COVENANT TO COVER FUTURE PERIODS;

 

(E)           OTHER THAN IN CONNECTION WITH THE BANKRUPTCY CASE, THE BORROWER
SHALL ADMIT IN WRITING ITS OR HIS INABILITY TO PAY ITS OR HIS DEBTS AS THEY
MATURE, OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR THE BORROWER
SHALL APPLY FOR OR CONSENT TO THE APPOINTMENT OF ANY RECEIVER, TRUSTEE, OR
SIMILAR OFFICER FOR IT OR HIM OR FOR ALL OR ANY

 

37

--------------------------------------------------------------------------------


 

SUBSTANTIAL PART OF ITS OR HIS PROPERTY; OR SUCH RECEIVER, TRUSTEE OR SIMILAR
OFFICER SHALL BE APPOINTED WITHOUT THE APPLICATION OR CONSENT OF THE BORROWER;
OR ANY JUDGMENT, WRIT, WARRANT OF ATTACHMENT OR EXECUTION OR SIMILAR PROCESS
SHALL BE ISSUED OR LEVIED AGAINST A SUBSTANTIAL PART OF THE PROPERTY OF THE
BORROWER;

 

(F)            ANY EVENT OF DEFAULT UNDER THE FINAL FINANCING ORDER;

 

(G)           ANY REPRESENTATION OR WARRANTY MADE BY THE BORROWER IN THIS
AGREEMENT, BY ANY GUARANTOR IN ANY GUARANTY DELIVERED TO THE LENDER, OR BY THE
BORROWER (OR ANY OF ITS OFFICERS) OR ANY GUARANTOR IN ANY AGREEMENT,
CERTIFICATE, INSTRUMENT OR FINANCIAL STATEMENT OR OTHER STATEMENT CONTEMPLATED
BY OR MADE OR DELIVERED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY
SUCH GUARANTY SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN
DEEMED TO BE EFFECTIVE;

 

(H)           THE RENDERING AGAINST THE BORROWER OF AN ARBITRATION AWARD, FINAL
JUDGMENT, DECREE OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF $50,000 AND THE
CONTINUANCE OF SUCH ARBITRATION AWARD, JUDGMENT, DECREE OR ORDER UNSATISFIED AND
IN EFFECT FOR ANY PERIOD OF 30 CONSECUTIVE DAYS WITHOUT A STAY OF EXECUTION (IT
BEING UNDERSTOOD THAT AN ORDER OF THE BANKRUPTCY COURT IN THE BANKRUPTCY CASE
ALLOWING A PRE-PETITION CLAIM SHALL NOT BE AN EVENT OF DEFAULT UNDER THIS
SUBSECTION 7.1(H));

 

(I)            A DEFAULT UNDER ANY BOND, DEBENTURE, NOTE OR OTHER EVIDENCE OF
MATERIAL INDEBTEDNESS OF THE BORROWER INCURRED AFTER THE FILING DATE TO ANY
PERSON OTHER THAN THE LENDER (INCLUDING, WITHOUT LIMITATION, THE WELLS FARGO
CREDIT FACILITY AND WITHOUT REGARD TO ANY WAIVER GRANTED BY WELLS FARGO TO
BORROWER THEREUNDER), OR UNDER ANY INDENTURE OR OTHER INSTRUMENT UNDER WHICH ANY
SUCH EVIDENCE OF INDEBTEDNESS HAS BEEN ISSUED OR BY WHICH IT IS GOVERNED, OR
UNDER ANY MATERIAL LEASE OR OTHER CONTRACT INCURRED AFTER THE FILING DATE, AND
THE EXPIRATION OF THE APPLICABLE PERIOD OF GRACE, IF ANY, SPECIFIED IN SUCH
EVIDENCE OF INDEBTEDNESS, INDENTURE, OTHER INSTRUMENT, LEASE OR CONTRACT;

 

(J)            ANY REPORTABLE EVENT, WHICH THE LENDER DETERMINES IN GOOD FAITH
MIGHT CONSTITUTE GROUNDS FOR THE TERMINATION OF ANY PENSION PLAN OR FOR THE
APPOINTMENT BY THE APPROPRIATE UNITED STATES DISTRICT COURT OF A TRUSTEE TO
ADMINISTER ANY PENSION PLAN, SHALL HAVE OCCURRED AND BE CONTINUING 30 DAYS AFTER
WRITTEN NOTICE TO SUCH EFFECT SHALL HAVE BEEN GIVEN TO THE BORROWER BY THE
LENDER; OR A TRUSTEE SHALL HAVE BEEN APPOINTED BY AN APPROPRIATE UNITED STATES
DISTRICT COURT TO ADMINISTER ANY PENSION PLAN; OR THE PENSION BENEFIT GUARANTY
CORPORATION SHALL HAVE INSTITUTED PROCEEDINGS TO TERMINATE ANY PENSION PLAN OR
TO APPOINT A TRUSTEE TO ADMINISTER ANY PENSION PLAN; OR THE BORROWER OR ANY
ERISA AFFILIATE SHALL HAVE FILED FOR A DISTRESS TERMINATION OF ANY PENSION PLAN
UNDER TITLE IV OF ERISA; OR THE BORROWER OR ANY ERISA AFFILIATE SHALL HAVE
FAILED TO MAKE ANY QUARTERLY CONTRIBUTION REQUIRED WITH RESPECT TO ANY PENSION
PLAN UNDER SECTION 412(M) OF THE IRC, WHICH THE LENDER DETERMINES IN GOOD FAITH
MAY BY ITSELF, OR IN COMBINATION WITH ANY SUCH FAILURES THAT THE LENDER MAY
DETERMINE ARE LIKELY TO OCCUR IN THE FUTURE, RESULT IN THE IMPOSITION OF A LIEN
ON THE BORROWER’S ASSETS IN FAVOR OF THE PENSION PLAN; OR ANY WITHDRAWAL,
PARTIAL WITHDRAWAL, REORGANIZATION OR OTHER EVENT OCCURS WITH RESPECT TO A

 

38

--------------------------------------------------------------------------------


 

MULTIEMPLOYER PLAN WHICH RESULTS OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL LIABILITY OF THE BORROWER TO THE MULTIEMPLOYER PLAN UNDER TITLE IV OF
ERISA;

 

(K)           AN EVENT OF DEFAULT SHALL OCCUR UNDER ANY SECURITY DOCUMENT;

 

(L)            THE BORROWER SHALL LIQUIDATE, DISSOLVE, TERMINATE OR SUSPEND ITS
BUSINESS OPERATIONS OR OTHERWISE FAIL TO OPERATE ITS BUSINESS IN THE ORDINARY
COURSE, MERGE WITH ANOTHER PERSON UNLESS THE BORROWER IS THE SURVIVING ENTITY;
OR SELL OR ATTEMPT TO SELL ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, WITHOUT THE
LENDER’S PRIOR WRITTEN CONSENT;

 

(M)          DEFAULT IN THE PAYMENT OF ANY AMOUNT OWED BY THE BORROWER TO THE
LENDER OTHER THAN ANY INDEBTEDNESS ARISING HEREUNDER;

 

(N)           ANY GUARANTOR (IF ANY) SHALL REPUDIATE, PURPORT TO REVOKE OR FAIL
TO PERFORM ANY OBLIGATION UNDER SUCH GUARANTY IN FAVOR OF THE LENDER;

 

(O)           THE BORROWER SHALL TAKE OR PARTICIPATE IN ANY ACTION WHICH WOULD
BE PROHIBITED UNDER THE PROVISIONS OF THE INTERCREDITOR AGREEMENT;

 

(P)           ANY EVENT OR CIRCUMSTANCE WITH RESPECT TO THE BORROWER SHALL OCCUR
SUCH THAT THE LENDER SHALL BELIEVE IN GOOD FAITH THAT THE PROSPECT OF PAYMENT OF
ALL OR ANY PART OF THE OBLIGATIONS OR THE PERFORMANCE BY THE BORROWER UNDER THE
LOAN DOCUMENTS IS IMPAIRED OR ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS OR
FINANCIAL CONDITION OF THE BORROWER SHALL OCCUR;

 

(Q)           ANY BREACH, DEFAULT OR EVENT OF DEFAULT BY OR ATTRIBUTABLE TO ANY
AFFILIATE UNDER ANY AGREEMENT BETWEEN SUCH AFFILIATE AND THE LENDER SHALL OCCUR;

 

(R)            THE INDICTMENT OF ANY DIRECTOR, OFFICER, GUARANTOR (IF ANY), OR
ANY OWNER OF AT LEAST 20% OF THE ISSUED AND OUTSTANDING COMMON STOCK OF THE
BORROWER FOR A FELONY OFFENCE UNDER STATE OR FEDERAL LAW;

 

(I)            ANY CHALLENGE BY OR ON BEHALF OF THE BORROWER TO THE VALIDITY OF
ANY LOAN DOCUMENT OR THE APPLICABILITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT
STRICTLY IN ACCORDANCE WITH THE SUBJECT LOAN DOCUMENT’S TERMS OR WHICH SEEKS TO
VOID, AVOID, LIMIT, OR OTHERWISE ADVERSELY AFFECT ANY SECURITY INTEREST CREATED
BY OR IN ANY LOAN DOCUMENT OR ANY PAYMENT MADE PURSUANT THERETO.

 

(II)           ANY CHALLENGE BY OR ON BEHALF OF ANY OTHER PERSON TO THE VALIDITY
OF ANY LOAN DOCUMENT OR THE APPLICABILITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT
STRICTLY IN ACCORDANCE WITH THE SUBJECT LOAN DOCUMENT’S TERMS OR WHICH SEEKS TO
VOID, AVOID, LIMIT, OR OTHERWISE ADVERSELY AFFECT ANY SECURITY INTEREST CREATED
BY OR IN ANY LOAN DOCUMENT OR ANY PAYMENT MADE PURSUANT THERETO, IN EACH CASE,
AS TO WHICH AN ORDER OR JUDGMENT HAS BEEN ENTERED ADVERSE TO THE LENDER.

 

39

--------------------------------------------------------------------------------


 

(III)          ANY LIEN PURPORTED TO BE CREATED UNDER ANY SECURITY DOCUMENT
SHALL CEASE TO BE, OR SHALL BE ASSERTED BY THE BORROWER NOT TO BE, A VALID AND
PERFECTED LIEN ON ANY COLLATERAL, WITH THE PRIORITY REQUIRED BY THE APPLICABLE
SECURITY DOCUMENT, EXCEPT AS A RESULT OF THE SALE OR OTHER DISPOSITION OF THE
APPLICABLE COLLATERAL IN A TRANSACTION PERMITTED UNDER THE LOAN DOCUMENTS;

 

(S)           EXCEPT AS PERMITTED UNDER SECTION 6.17 HEREOF, THE DETERMINATION
BY THE BORROWER TO SUSPEND THE OPERATION OF THE BORROWER’S BUSINESS IN THE
ORDINARY COURSE, LIQUIDATE ALL OR A MATERIAL PORTION OF THE BORROWER’S ASSETS OR
STORE LOCATIONS, OR EMPLOY AN AGENT OR OTHER THIRD PARTY TO CONDUCT ANY
SO-CALLED STORE CLOSING, STORE LIQUIDATION OR “GOING-OUT-OF-BUSINESS” SALES; OR

 

(T)            THE ENTRY OF AN ORDER CONFIRMING A PLAN OF REORGANIZATION OTHER
THAN AN APPROVED PLAN OF REORGANIZATION THAT DOES NOT REQUIRE REPAYMENT IN FULL
OF ALL OBLIGATIONS ON THE EFFECTIVE DATE OF SUCH PLAN OF REORGANIZATION.

 

Section 7.2             Rights and Remedies.  During any Default Period, the
Lender may exercise any or all of the following rights and remedies:

 

(A)           THE LENDER MAY, BY NOTICE TO THE BORROWER, DECLARE THE COMMITMENT
TO BE TERMINATED, WHEREUPON THE SAME SHALL FORTHWITH TERMINATE;

 

(B)           THE LENDER MAY, BY NOTICE TO THE BORROWER, DECLARE THE OBLIGATIONS
TO BE FORTHWITH DUE AND PAYABLE, WHEREUPON ALL OBLIGATIONS SHALL BECOME AND BE
FORTHWITH DUE AND PAYABLE, WITHOUT PRESENTMENT, NOTICE OF DISHONOR, PROTEST OR
FURTHER NOTICE OF ANY KIND, ALL OF WHICH THE BORROWER HEREBY EXPRESSLY WAIVES;

 

(C)           THE LENDER MAY, WITHOUT NOTICE TO THE BORROWER AND WITHOUT FURTHER
ACTION, APPLY ANY AND ALL MONEY OWING BY THE LENDER TO THE BORROWER TO THE
PAYMENT OF THE OBLIGATIONS;

 

(D)           THE LENDER MAY EXERCISE AND ENFORCE ANY AND ALL RIGHTS AND
REMEDIES AVAILABLE UPON DEFAULT TO A SECURED PARTY UNDER THE UCC, INCLUDING THE
RIGHT TO TAKE POSSESSION OF COLLATERAL, OR ANY EVIDENCE THEREOF, PROCEEDING
WITHOUT JUDICIAL PROCESS OR BY JUDICIAL PROCESS (SUBJECT ONLY TO THE NOTICE
REQUIREMENTS OF THE FINAL FINANCING ORDER, TO WHICH THE BORROWER HEREBY
EXPRESSLY AGREES) AND THE RIGHT TO SELL, LEASE OR OTHERWISE DISPOSE OF ANY OR
ALL OF THE COLLATERAL (WITH OR WITHOUT GIVING ANY WARRANTIES AS TO THE
COLLATERAL, TITLE TO THE COLLATERAL OR SIMILAR WARRANTIES), AND, IN CONNECTION
THEREWITH, THE BORROWER WILL ON DEMAND ASSEMBLE THE COLLATERAL AND MAKE IT
AVAILABLE TO THE LENDER AT A PLACE TO BE DESIGNATED BY THE LENDER WHICH IS
REASONABLY CONVENIENT TO BOTH PARTIES;

 

(E)           THE LENDER MAY EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES UNDER
THE LOAN DOCUMENTS OR THE FINAL FINANCING ORDER;

 

(F)            THE LENDER MAY WITHOUT REGARD TO ANY WASTE, ADEQUACY OF THE
SECURITY OR SOLVENCY OF THE BORROWER, APPLY FOR THE APPOINTMENT OF A RECEIVER OF
THE COLLATERAL, TO

 

40

--------------------------------------------------------------------------------


 

WHICH APPOINTMENT THE BORROWER HEREBY CONSENTS, WHETHER OR NOT FORECLOSURE
PROCEEDINGS HAVE BEEN COMMENCED UNDER THE SECURITY DOCUMENTS AND WHETHER OR NOT
A FORECLOSURE SALE HAS OCCURRED; AND

 

(G)           THE LENDER MAY EXERCISE ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO
IT BY LAW OR AGREEMENT, SUBJECT TO THE TERMS OF THE FINAL FINANCING ORDER.

 

Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(e) or (f), the Obligations shall be immediately due and
payable automatically without presentment, demand, protest or notice of any
kind.  If the Lender sells any of the Collateral on credit, the Obligations will
be reduced only to the extent of payments actually received.  If the purchaser
fails to pay for the Collateral, the Lender may resell the Collateral and shall
apply any proceeds actually received to the Obligations.

 

Section 7.3             Certain Notices.  If notice to the Borrower of any
intended disposition of Collateral or any other intended action is required by
law in a particular instance, such notice shall be deemed commercially
reasonable if given (in the manner specified in Section 8.3) at least ten
calendar days before the date of intended disposition or other action.

 

ARTICLE VIII.

 


MISCELLANEOUS

 

Section 8.1             No Waiver; Cumulative Remedies; Compliance with Laws. 
No failure or delay by the Lender in exercising any right, power or remedy under
the Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
under the Loan Documents.  The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law.  The Lender may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and such compliance will not be considered
adversely to affect the commercial reasonableness of any sale of the Collateral.

 

Section 8.2             Amendments, Etc.  No amendment, modification,
termination or waiver of any provision of any Loan Document or consent to any
departure by the Borrower therefrom or any release of a Security Interest shall
be effective unless the same shall be in writing and signed by the Lender, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.  No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.

 

Section 8.3             Notices; Communication of Confidential Information;
Requests for Accounting.  Except as otherwise expressly provided herein, all
notices, requests, demands and other communications provided for under the Loan
Documents shall be in writing and shall be (a) personally delivered, (b) sent by
first class United States mail, (c) sent by overnight courier of

 

41

--------------------------------------------------------------------------------


 

national reputation, (d) transmitted by telecopy, or (e) sent as electronic
mail, in each case delivered or sent to the party to whom notice is being given
to the business address, telecopier number, or e mail address set forth below
next to its signature or, as to each party, at such other business address,
telecopier number, or e mail address as it may hereafter designate in writing to
the other party pursuant to the terms of this Section.  All such notices,
requests, demands and other communications shall be deemed to be an
authenticated record communicated or given on (a) the date received if
personally delivered, (b) when deposited in the mail if delivered by mail,
(c) the date delivered to the courier if delivered by overnight courier, or
(d) the date of transmission if sent by telecopy or by e mail, except that
notices or requests delivered to the Lender pursuant to any of the provisions of
Article II shall not be effective until received by the Lender.  All notices,
financial information, or other business records sent by either party to this
Agreement may be transmitted, sent, or otherwise communicated via such medium as
the sending party may deem appropriate and commercially reasonable; provided,
however, that the risk that the confidentiality or privacy of such notices,
financial information, or other business records sent by either party may be
compromised shall be borne exclusively by the Borrower.  All requests for an
accounting under Section 9-210 of the UCC (i) shall be made in a writing signed
by an Officer of the Borrower, (ii) shall be personally delivered, sent by
registered or certified mail, return receipt requested, or by overnight courier
of national reputation, (iii) shall be deemed to be sent when received by the
Lender and (iv) shall otherwise comply with the requirements of Section 9-210. 
The Borrower requests that the Lender respond to all such requests which on
their face appear to come from an authorized individual and releases the Lender
from any liability for so responding.  The Borrower shall pay the Lender the
maximum amount allowed by law for responding to such requests.

 

Section 8.4             Further Documents.  The Borrower will from time to time
execute, deliver, endorse and authorize the filing of any and all instruments,
documents, conveyances, assignments, security agreements, financing statements,
control agreements and other agreements and writings that the Lender may
reasonably request in order to secure, protect, perfect or enforce the Security
Interest or the Lender’s rights under the Loan Documents (but any failure to
request or assure that the Borrower executes, delivers, endorses or authorizes
the filing of any such item shall not affect or impair the validity, sufficiency
or enforceability of the Loan Documents and the Security Interest, regardless of
whether any such item was or was not executed, delivered or endorsed in a
similar context or on a prior occasion).

 

Section 8.5             Costs and Expenses.  The Borrower shall pay on demand
all costs and expenses, including without limitation reasonable attorneys’ fees
and Lender’s travel expense, incurred by the Lender in connection with the
Obligations, this Agreement, the Loan Documents, and any other document or
agreement related hereto or thereto, and the transactions contemplated hereby,
including all such costs, expenses and fees incurred in connection with the
negotiation, preparation, execution, amendment, administration, performance,
collection and enforcement of the Obligations and all such documents and
agreements and the creation, perfection, protection, satisfaction, foreclosure
or enforcement of the Security Interest.

 

Section 8.6             Indemnity.  In addition to the payment of expenses
pursuant to Section 8.6, the Borrower shall indemnify, defend and hold harmless
the Lender, and any of its

 

42

--------------------------------------------------------------------------------


 

participants, parent corporations, subsidiary corporations, affiliated
corporations, successor corporations, and all present and future officers,
directors, employees, attorneys and agents of the foregoing (the “Indemnitees”)
from and against any of the following (collectively, “Indemnified Liabilities”):

 

(i)            Any and all transfer taxes, documentary taxes, assessments or
charges made by any governmental authority by reason of the execution and
delivery of the Loan Documents or the making of the Term Advance;

 

(ii)           Any claims, loss or damage to which any Indemnitee may be
subjected if any representation or warranty contained in Section 5.14 proves to
be incorrect in any respect or as a result of any violation of the covenant
contained in Section 6.11(b); and

 

(iii)          Any and all other liabilities, losses, damages, penalties,
judgments, suits, claims, costs and expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel) in connection with
the foregoing and any other investigative, administrative or judicial
proceedings, whether or not such Indemnitee shall be designated a party thereto,
which may be imposed on, incurred by or asserted against any such Indemnitee, in
any manner related to or arising out of or in connection with the making of the
Term Advance and the Loan Documents or the use or intended use of the proceeds
of the Term Advance.

 

If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower’s sole costs and
expense.  Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding.  If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  The Borrower’s
obligation under this Section 8.6 shall survive the termination of this
Agreement and the discharge of the Borrower’s other obligations hereunder.

 

Section 8.7             Participants.  The Lender and its participants, if any,
are not partners or joint venturers, and the Lender shall not have any liability
or responsibility for any obligation, act or omission of any of its
participants.  All rights and powers specifically conferred upon the Lender may
be transferred or delegated to any of the Lender’s participants, successors or
assigns.

 

Section 8.8             Execution in Counterparts; Telefacsimile Execution. 
This Agreement and other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument.  Delivery of an executed counterpart of this
Agreement by telefacsimile shall be equally as effective as delivery of an
original

 

43

--------------------------------------------------------------------------------


 

executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by telefacsimile also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.

 

Section 8.9             Retention of Borrower’s Records.  The Lender shall have
no obligation to maintain any electronic records or any documents, schedules,
invoices, agings, or other papers delivered to the Lender by the Borrower or in
connection with the Loan Documents for more than 30 days after receipt by the
Lender.  If there is a special need to retain specific records, the Borrower
must inform the Lender of its need to retain those records with particularity,
which must be delivered in accordance with the notice provisions of Section 8.3
within 30 days of the Lender taking control of same.

 

Section 8.10           Binding Effect; Assignment; Complete Agreement; Sharing
Information.  The Loan Documents shall be binding upon and inure to the benefit
of the Borrower and the Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights
thereunder or any interest therein without the Lender’s prior written consent. 
To the extent permitted by law, the Borrower waives and will not assert against
any assignee any claims, defenses or set-offs which the Borrower could assert
against the Lender.  This Agreement shall also bind all Persons who become a
party to this Agreement as a borrower.  This Agreement, together with the Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and supersedes all prior agreements, written or oral, on
the subject matter hereof.  To the extent that any provision of this Agreement
contradicts other provisions of the Loan Documents, this Agreement shall
control. Without limiting the Lender’s right to share information regarding the
Borrower and its Affiliates with the Lender’s participants, accountants, lawyers
and other advisors, the Lender may share any and all information they may have
in their possession regarding the Borrower and its Affiliates, and the Borrower
waives any right of confidentiality it may have with respect to such sharing of
information.

 

Section 8.11           Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.

 

Section 8.12           Headings.  Article, Section and subsection headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.

 

Section 8.13           Governing Law; Jurisdiction, Venue.  The Loan Documents
shall be governed by and construed in accordance with the substantive laws
(other than conflict laws) of the State of New York.  The parties hereto hereby
(i) consent to the Bankruptcy Court having jurisdiction over the Bankruptcy Case
in connection with any controversy related to this Agreement; (ii) waive any
argument that venue in any such forum is not convenient; (iii) agree that any
litigation initiated by the Lender or the Borrower in connection with this
Agreement or the other Loan Documents may be venued in the Bankruptcy Court
having jurisdiction over the

 

44

--------------------------------------------------------------------------------


 

Bankruptcy Case; and (iv) agree that a final judgment in any such suit, action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

Section 8.14           Exit Financing.  The Lender agrees that it shall provide
the Exit Financing conditioned upon (i) confirmation by the Bankruptcy Court and
the effective date of an Approved Plan of Reorganization (ii) the satisfaction
of conditions and with the terms set forth in the Exit Financing Commitment
Letter attached hereto as Exhibit D and (iii) the satisfaction of the conditions
for the extension or amendment of the Wells Fargo Credit Facility in accordance
with Wells Fargo’s commitment letter in the form approved by Lender.  This
document does not supercede the terms and conditions of the Commitment Letter
with respect to the Exit Financing.

 

Section 8.15           WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE
BORROWER OR THE LENDER OR ANY PARTICIPANT  IS OR BECOMES A PARTY (WHETHER SUCH
CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE BORROWER OR THE LENDER OR
PARTICIPANT OR IN WHICH THE BORROWER OR THE LENDER OR PARTICIPANT, IS JOINED AS
A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF,
ANY RELATIONSHIP AMONGST OR BETWEEN THE BORROWER OR ANY OTHER PERSON AND THE
LENDER OR PARTICIPANT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 8.16           Publicity

 

The Lender may issue a “tombstone” notice of the establishment of the credit
facility contemplated by this Agreement and may make reference to the Borrower
(and may utilize any logo or other distinctive symbol associated with the
Borrower) in connection with any advertising, promotion, or marketing undertaken
by the Lender.  The Borrower shall furnish to the Lender copies of any press
release or public announcement regarding this Agreement or the transactions
contemplated hereby prior to it being issued, which press release or public
announcement must be acceptable to the Lender in its reasonable discretion.

 

Section 8.17           Intercreditor Agreement(a)    .

 

The Borrower and the Lender each acknowledge that the exercise of certain of the
Lender’s rights and remedies may be subject to, and restricted by, the
provisions of the

 

45

--------------------------------------------------------------------------------


 

Intercreditor Agreement.  Except as specified herein, nothing contained in the
Intercreditor Agreement shall be deemed to modify any of the provisions of this
Agreement and the other Loan Documents, which, as among the Borrower and the
Lender shall remain in full force and effect.

 

 

[Remainder of page intentionally left blank.]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

GARDENBURGER, INC.

 

 

 

By:

/s/ Scott C. Wallace

 

 

 

Its

President and Chief Executive Officer

 

 

 

GB RETAIL FUNDING, LLC

 

 

 

By:

/s/ Lawrence Klaff

 

 

 

Its:

Managing Director

 

47

--------------------------------------------------------------------------------